Exhibit 10.1

 

Dated 30 April 2005

 

 

VIA NET.WORKS, INC.

 

and

 

VIA NET.WORKS HOLDCO, INC.

 

and

 

VIA NET.WORKS NY CORP, INC.

 

and

 

CLARANET GROUP LIMITED

 

and

 

CLARA.NET HOLDINGS LIMITED

 

 

SALE AND PURCHASE AGREEMENT

 

relating to the operating subsidiaries and certain assets and liabilities of VIA
NET.WORKS, Inc. and
VIA NET.WORKS Holdco, Inc.

 

 

Linklaters

 

One Silk Street
London EC2Y 8HQ

 

 

Telephone +44 (20) 7456 2000

Facsimile +44 (20) 7456 2222

 

Ref JAGI

 

--------------------------------------------------------------------------------


 

Sale and Purchase Agreement

 

This Agreement is made on 30 April 2005

 

between:

 

(1)                              VIA NET.WORKS, Inc., a company incorporated in
Delaware, the United States whose registered office is at 1013 Centre Road,
Wilmington, Delaware 19805, United States (“VIA Inc” or the “Seller”);

 

(2)                              VIA NET.WORKS Holdco, Inc., a company
incorporated in Delaware, the United States whose registered office is at 1013
Centre Road, Wilmington, Delaware 19805, United States (“Holdco”);

 

(3)                              VIA NET.WORKS NY Corp, Inc., a company
incorporated in New York, the United States, whose registered office is at 80
State Street, Albany NY1227-2543 (together with VIA Inc and Holdco, the
“Sellers” or the “Relevant Sellers”);

 

(4)                              Claranet Group Limited, a company incorporated
in England and Wales whose registered office is at 21 Southampton Row, London
WC1B 5HA (the “Purchaser”); and

 

(5)                              Clara.net Holdings Limited, a company
incorporated in Jersey whose registered office is at c/o Professional Trust
Company Limited, PO Box 274, 36 Hilgrove Street, St Helier, Jersey JE4 8TR
(“Clara.net Holdings” and, together with the Purchaser, the “Purchasers” or the
“Relevant Purchasers”).

 

Whereas:

 

(A)                           The Relevant Sellers have agreed to sell the Group
(as defined below) and to assume the obligations imposed on the Relevant Sellers
under this Agreement.

 

(B)                             The Relevant Purchasers have agreed to purchase
the Group and to assume the obligations imposed on the Relevant Purchasers under
this Agreement.

 

It is agreed as follows:

 

1                                      Interpretation

 

In this Agreement, unless the context expressly otherwise requires, the
provisions in this Clause 1 apply:

 

1.1                            Definitions

 

“Accounts Date” means 31 December 2004;

 

“Agreed Cashflow” means the sum of the amount of Cashflow expressly provided for
in the Working Capital Projections, being EUR 604,000 if the Pre-Closing Cut-Off
Date is 31 May 2005, EUR 893,000 if the Pre-Closing Cut-Off Date is 30
June 2005, EUR 1,894,000 if the Pre-Closing Cut-Off Date is 31 July 2005 and EUR
2,474,000 if the Pre-Closing Cut-Off Date is 31 August 2005;

 

“Agreed Terms” means, in relation to a document, such document in the terms
agreed between VIA Inc and the Purchaser and signed for identification by the
Sellers’ Lawyers and the Purchasers’ Lawyers with such alterations as may be
agreed in writing between VIA Inc and the Purchaser from time to time;

 

--------------------------------------------------------------------------------


 

“Assumed Liabilities” means the liabilities of the Relevant Sellers (other than
the Excluded Liabilities) to be assumed by the Relevant Purchasers under or
pursuant to Clause 2.3.2 and “Assumed Liability” means any one of them;

 

“Back Stop Date” means 9 September 2005;

 

“Benchmark Date” means the date of this Agreement;

 

“Business Assets” means all the property, rights and assets (including the
Sellers’ Computer Systems) agreed to be sold under Clause 2.3.1 of this
Agreement or any relevant Local Transfer Document;

 

“Business Day” means a day which is not a Saturday, a Sunday or a public holiday
in London or Amsterdam;

 

“Business Intellectual Property” means all rights and interests of the Sellers
in Intellectual Property which, at or immediately before Closing, is used or
capable of use in the business of the Group, including the Registered
Intellectual Property details of which are set out in the document entitled
“Business Intellectual Property” contained in the Data Room;

 

“Cashflow” means the sum of any of the following to the extent they occur
between the Benchmark Date and the Closing Date (inclusive):

 

(i)                                 the aggregate amount of any dividend, or
distribution declared, paid or made by a Group Company other than to another
Group Company (expressed as a negative number); and

 

(ii)                              the aggregate amount of any redemption or
purchase of shares or return of capital by a Group Company other than to another
Group Company (expressed as a negative number); and

 

(iii)                           the aggregate amount of any cash payments made
to (or the fair market value of assets transferred to or liabilities assumed,
indemnified or incurred for the benefit of) any member of the VIA Group
(including, without limitation, management fees and any payment of interest) by
any Group Company (expressed as a negative number); and

 

(iv)                          the aggregate amount of any cash payments made to
(or the fair market value of assets transferred to or liabilities assumed,
indemnified or incurred for the benefit of) any Group Company (including,
without limitation, management fees and any payment of interest) by any member
of the VIA Group (expressed as a positive number); and

 

(v)                             any payment or incurrence by a Group Company of
any third party costs and expenses in connection with the proposed sale of the
Companies to the extent that the same have not been refunded to the relevant
Group Company by the Sellers or their agents prior to Closing (expressed as a
negative number); and

 

(vi)                          any payment or incurrence by a Group Company of
any material third party costs and expenses that should properly have been for
the account of the VIA Group in connection with any litigation or potential
litigation to the extent that the same have not been refunded to the relevant
Group Company by the Sellers or their agents prior to Closing (expressed as a
negative number); and

 

--------------------------------------------------------------------------------


 

(vii)                       any indemnity or other contingent liability or
obligation granted or assumed, other than pursuant to this Agreement, by a Group
Company in connection with the proposed sale of the Companies (expressed as a
negative number).

 

“Cashflow Adjustment Amount” means the amount of Agreed Cashflow minus the
amount of Identified Cashflow provided that if the amount of Identified Cashflow
is greater than the amount of Agreed Cashflow then the Cashflow Adjustment
Amount shall be deemed to be zero;

 

“Charged Asset” means any asset subject to an Encumbrance created pursuant to a
Security Document;

 

“Claims” means all rights and claims of the Sellers arising at any time whether
before or after Closing primarily in relation to any of the Business Assets or
any Assumed Liability (but excluding any rights or claims under insurance
policies) and “Claim” means any one of them;

 

“Closing” means the completion of the sale of the Group pursuant to Clauses 6.1,
6.2 and 6.3 of this Agreement and any relevant Local Transfer Document;

 

“Closing Date” means the date on which such Closing takes place pursuant to
Clause 6;

 

“Companies” means the companies, details of which are set out in paragraph 1 of
Schedule 2 and “Company” means any one of them;

 

“Competing Proposals” means a proposal made by a Third Party to either of the
Sellers pursuant to which such Third Party will acquire equity or any material
assets, or provide debt or equity funding to, either of the Sellers or any Group
Company. For the avoidance of doubt, “Competing Proposal” shall not include the
(i) disposal of any assets of either of the Sellers or any Group Company to the
extent that such disposal is proposed by or otherwise agreed to in writing by
Purchaser, pursuant to a Restructuring Action or otherwise, or (ii) the issuance
of any equity shares representing less than 25 per cent of the entire issued
equity share capital of VIA Inc;

 

“Computer Systems” means all computer systems, communications systems, hardware
and software used by a Group Company and/or either of the Sellers, as
appropriate;

 

“Confidentiality Agreement” means the confidentiality agreement dated 31
January 2005 between VIA Inc and Clara.net Limited pursuant to which VIA Inc
made available to the Purchasers certain confidential information relating to
the Group;

 

“Consolidated Accounts “ means the consolidated audited accounts of the VIA
Group and the Group Companies taken as a whole, each comprising a balance sheet
and a profit and loss account for the twelve month period ended on the Accounts
Date;

 

“Contracts” means the Licence Agreements and all contracts, undertakings,
arrangements and agreements listed in Schedule 3 and contained in the Data
Room under “Contracts” in the folder entitled “VIA Inc”, and “Contract” means
any of them;

 

“Customer Premises Equipment” means equipment required by a customer for the
provision of services to that customer and which is not located at the premises
of a Group Company;

 

“Data Room” means the data room containing documents and information relating to
the Group made available by the Sellers at the website communicated by the
Sellers to the

 

--------------------------------------------------------------------------------


 

Purchasers on a CD ROM, the contents of which are listed in Appendix B to the
Disclosure Letter;

 

“Deposit” means the amount of $3,000,000 paid to VIA Inc by the Purchaser
pursuant to paragraph 4 of the Letter of Intent;

 

“Disclosure Letter” means the letter dated on the same date as this Agreement
from the Sellers to the Purchasers disclosing:

 

(i)                                 information constituting exceptions to the
Warranties; and

 

(ii)                              details of other matters referred to in this
Agreement;

 

“Employee” means all employees of the Group Companies and all Relevant Employees
who are or will be employed by a Group Company immediately prior to the Closing
Date (other than any specifically excluded by agreement with the Purchaser);

 

“Encumbrance” means any claim, charge, mortgage, lien, option, equity, power of
sale, hypothecation, usufruct, retention of title, right of pre-emption, right
of first refusal or other third party rights or security interest of any kind or
an agreement, arrangement or obligation to create any of the foregoing;

 

“Excluded Liabilities” means the liabilities referred to in Clause 2.3.3;

 

“Facility Agreement” means the agreement in the Agreed Terms to be entered into
on the date hereof pursuant to which Clara.net Holdings will provide VIA Inc
with a working capital facility;

 

“Finance Documents” has the meaning given to it in the Facility Agreement;

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)                              moneys borrowed;

 

(b)                             any amount raised by acceptance under any
acceptance credit facility;

 

(c)                              any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument;

 

(d)                             the amount of any liability in respect of any
lease or hire purchase contract which would, in accordance with the relevant
accounting standard in the jurisdiction of the relevant Group Company, be
treated as a finance or capital lease;

 

(e)                              receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis);

 

(f)                                any amount raised under any other transaction
(including any forward sale or purchase agreement) having the commercial effect
of a borrowing;

 

(g)                             any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account);

 

(h)                             shares which are expressed to be redeemable;

 

(i)                                 any counter-indemnity obligation in respect
of a guarantee, indemnity, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution; and

 

--------------------------------------------------------------------------------


 

(j)                                 the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (a) to
(i) above.

 

“Finance Leasing Arrangement” means any arrangement or transaction pursuant to
which a Group Company:

 

(a)                              sells, transfers or otherwise disposes of any
of its assets on terms whereby they are or may be leased to or re-acquired by
that or any other Group Company;

 

(b)                             sells, transfers or otherwise disposes of any of
its receivables on recourse terms;

 

(c)                              agrees that money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts, save in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances; or

 

(d)                             enters into any other preferential arrangement
having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset;

 

“Goodwill” means the goodwill of the Sellers in relation to the business of the
Group as at Closing;

 

“Group” means the Group Companies and the VIA Operations, taken as a whole;

 

“Group Companies” means the Companies and the Subsidiaries and “Group Company”
means any one of them;

 

“Group Intellectual Property” means all rights and interests held by the Group
Companies in Intellectual Property as at the date of Closing (whether as owner
or licensee);

 

“Identified Cashflow” means the aggregate amount of any Cashflow between the
Benchmark Date and the Pre-Closing Cut-Off Date which has been notified to the
Purchaser pursuant to Clause 6.4.1;

 

“Insolvency Proceedings” means:

 

(a)                              any statutory procedure involving a suspension
of payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise) of any Group Company or any member of the VIA Group;

 

(b)                             a composition, assignment or arrangement with
the majority by value of its unsecured creditors of any Group Company or any
member of the VIA Group;

 

(c)                              the appointment of a custodian, liquidator,
receiver, administrator, administrative receiver, compulsory manager or other
similar officer in respect of any Group Company or any of its assets of any
Group Company or any member of the VIA Group;

 

(d)                             the enforcement of any Security over any assets
of any Group Company or any member of the VIA Group and which if not discharged
within 10 Business Days would have a material adverse effect on the business of
the Group Companies and the VIA Group taken as a whole;

 

(e)                              the expropriation, attachment, sequestration,
distress or execution which affects any asset or assets of a Group Company or
any member of the VIA Group and

 

--------------------------------------------------------------------------------


 

which is not discharged within 10 Business Days would have a material adverse
effect on the business of the Group Companies and the VIA Group taken as a
whole; or

 

(f)                                any resolution by the directors of any Group
Company or member of the VIA Group or any application or petition to a court in
respect of any of the processes or events listed in paragraphs (a) to (e) above,

 

or any analogous statutory procedure or enforcement step in any jurisdiction,

 

BUT EXCLUDING any step taken by a third party that:

 

(i)                                 does not actually result in one of the
processes or events described in paragraphs (a) to (e) above being commenced or
occurring in respect of that Group Company or member of the VIA Group and is
dismissed or withdrawn within 10 Business Days of presentation; and

 

(ii)                              is made in respect of a debt with a value
purported (by the third party) to be less than $500,000.

 

“Intellectual Property” means trade marks, domain names, get-up, logos, patents,
design rights, copyrights (including copyrights in software), database rights,
Know-how and all other similar rights in any part of the world, including any
registration of such rights and applications and rights to apply for such
registrations;

 

“Intra-Group Payables” means all outstanding loans or other liabilities or
obligations (including, for the avoidance of doubt, in relation to dividends,
management fees and inter-company trading balances) owed by a Group Company to a
member of the VIA Group as at the close of business on the Closing Date;

 

“Intra-Group Receivables” means all outstanding loans or other liabilities or
obligations (including, for the avoidance of doubt, in relation to management
fees and inter-company trading balances) owed by a member of the VIA Group to a
Group Company as at the close of business on the Closing Date;

 

“Know-how” means confidential and/or proprietary industrial and commercial
information and techniques in any form including (without limitation) drawings,
formulae, test results, reports, project reports and testing procedures,
instruction and training manuals, tables of operating conditions, market
forecasts, lists and particulars of customers and suppliers;

 

“Letter of Intent” means the letter agreement relating to the subject matter of
this Agreement signed by VIA Inc and the Purchaser and dated 10 April 2005;

 

“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent, ascertained or unascertained or
disputed and whether owed or incurred severally or jointly or as principal or
surety;

 

“Licence Agreements” means those Intellectual Property licence agreements listed
in the document entitled “Contracts” contained in the “VIA Inc” folder in the
Data Room and copies of which are included in the Data Room;

 

“Local Transfer Document” has the meaning given to it in Clause 2.5.1;

 

“Losses” means all losses, liabilities, costs (including without limitation
legal costs and experts’ and consultants’ fees), charges, expenses, actions,
proceedings, claims and

 

--------------------------------------------------------------------------------


 

demands but excluding consequential, incidental, special or punitive damages
including loss of profits or revenues;

 

“Material Contracts” means contracts to which the Sellers or a Group Company is
a party and which account for, in the case of customers, in excess of $150,000
of revenue per annum and, in the case of suppliers, in excess of $100,000;

 

“Material Group IP” means such of the Group Intellectual Property as is material
to the business of the Group;

 

“Moveable Assets” means all existing applications and/or systems used in the
operations of the Group Companies immediately prior to Closing, including all
IT, communications, network management, back office and financial software
applications or systems (Inovaware, Coda, etc.) and network management systems;

 

“NASDAQ” means the NASDAQ Stock Market Inc.;

 

“Net Deposit Amount” means the amount of the Deposit minus £1,000,000;

 

“Permitted Application” means, in respect of any funds advanced to either of the
Sellers by Clara.net Holdings under the Facility Agreement, the application of
such funds in accordance with the Cash Requests (as defined in the Facility
Agreement) accompanying the Utilisation Request (as defined in the Facility
Agreement) pursuant to which such funds were advanced by Clara.net Holdings;

 

“Permitted Disposal” means any sale, lease, transfer or disposal of an asset
(other than a Charged Asset, any of the Shares or any of the Business Assets) of
a Group Company:

 

(a)                              made in the ordinary course of trading on arm’s
length terms where the higher of the market value of or the consideration
receivable for the asset, exclusive of VAT, is not greater than $100,000; or

 

(b)                             comprising customer contracts of a revenue
nature in the ordinary course of business;

 

“Permitted Encumbrance” means:

 

(a)                              any lien arising by operation of law and in the
ordinary course of trading; or

 

(b)                             any Encumbrance in existence as at the date of
this Agreement or coming into existence pursuant to an agreement existing as of
the date of this Agreement; or

 

(c)                              any Encumbrance created pursuant to the Finance
Documents;

 

“Pre-Closing Cut-Off Date” means the last day of the calendar month prior to the
calendar month in which Closing takes place;

 

“Properties” means the leasehold properties, listed in the document entitled
“Real Property Leasehold Interest Summary Relating to Office and Datacentres”
contained in the Data Room, and “Property” means any one of them;

 

“Purchase Price” has the meaning set out in Clause 3.1;

 

“Purchasers’ Group” means Clara.net Holdings and its subsidiaries from time to
time, including, if applicable, any Group Companies;

 

“Purchasers’ Lawyers” means Linklaters of One Silk Street, London EC2Y 8HQ;

 

--------------------------------------------------------------------------------


 

“Registered Intellectual Property” means Intellectual Property which is
registered or the subject of an application for registration in any patent,
trade mark or other Intellectual Property registry anywhere in the world;

 

“Relevant Employees” means those employees listed in the document entitled
“Relevant Employees” contained in the Data Room;

 

“Relevant Purchasers’ Warranties” has the meaning given to it in Clause 8.5;

 

“Restructuring Action” means an action to restructure the business of any Group
Company or the VIA Operations which restructuring is carried out prior to
Closing by agreement between VIA Inc and the Purchaser;

 

“SEC” has the meaning given to it in Clause 4.2;

 

“Security” has the meaning given to it in the Facility Agreement;

 

“Security Document” has the meaning given to it in the Facility Agreement;

 

“Sellers’ Lawyers” means Hogan & Hartson of One Angel Court, London EC2R 7HJ;

 

“Senior Employee” means any Employee employed or engaged in relation to the
Group on an annual salary (on the basis of full-time employment) in excess of
€100,000 or local equivalent;

 

“Shares” means the shares in the capital of the Companies specified in Part 1 of
Schedule 1;

 

“Solus Accounts” means the audited accounts of PSINet Germany GmbH, VIA
NET.WORKS France S.A., VIA NET.WORKS España SL, VIA France Network Holding SAS
and VIA NET.WORKS UK Holding Limited comprising a balance sheet and a profit and
loss account for the twelve month period ended on 31 December 2003;

 

“Subsidiaries” means the companies listed in paragraph 2 of Schedule 2 together
with any other subsidiaries of the Companies and “Subsidiary” means any one of
them;

 

“Taxation” or “Tax” means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions,
rates and levies (including without limitation social security contributions and
any other payroll taxes), whenever and wherever imposed (whether imposed by way
of a withholding or deduction for or on account of tax or otherwise) and in
respect of any person and all penalties, charges, costs and interest relating
thereto;

 

“Taxation Benefit” means any Taxation benefit or advantage, including any loss,
relief, allowance, exemption, set-off, deduction or credit available in the
computation of any liability to Taxation;

 

“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;

 

“Third Party” means persons other than the Purchasers or any member of the
Purchasers’ Group;

 

--------------------------------------------------------------------------------


 

“Third Party Consents” means all consents, licences, approvals, permits,
authorisations or waivers required from third parties for the assignment or
transfer to the Relevant Purchasers or a Group Company of any of the Contracts
and “Third Party Consent” means any one of them;

 

“UK Sale Agreement” means the sale and purchase agreement between Claranet
Limited, CLARA.NET Holdings Limited, VIA NET.WORKS Europe Holding B.V. and VIA
Inc dated 28 September 2004;

 

“Unidentified Cashflow” means Cashflow which is not Identified Cashflow;

 

“VAT” means within the European Union such Tax as may be levied in accordance
with (but subject to derogations from) the Directive 77/338/EEC and outside the
European Union any Taxation levied by reference to added value or sales;

 

“VIA Inc Board” means the board of directors of VIA Inc;

 

“VIA Group “ means VIA Inc and its subsidiaries from time to time excluding the
Group Companies;

 

“VIA Operations” means the activities carried on by the Sellers in relation to
or in connection with the business of the Group Companies and being sold under
this Agreement pursuant to Clause 2.3 and the Local Transfer Documents;

 

“VIA Shareholders” means the holders of VIA Inc’s common stock from time to
time;

 

“Warranties” means the warranties given by the Sellers pursuant to Clause 8 and
Schedule 7 and “Warranty” means any one of them; and

 

“Working Capital Projections” means the working capital projections set out in
Schedule 8 or as otherwise agreed in writing between the parties from time to
time.

 

1.2                            Shares

 

References to shares shall include, where relevant, quotas.

 

1.3                            Singular, plural, gender

 

References to one gender include all genders and references to the singular
include the plural and vice versa.

 

1.4                            References to persons and companies

 

References to:

 

1.4.1                 a person include any company, partnership or
unincorporated association (whether or not having separate legal personality);
and

 

1.4.2                 a company include any company, corporation or any body
corporate, wherever incorporated.

 

1.5                            References to subsidiaries and holding companies

 

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:

 

1.5.1                 holds a majority of the voting rights in it;

 

--------------------------------------------------------------------------------


 

1.5.2                 is a member or shareholder of it and has the right to
appoint or remove a majority of its board of directors or equivalent managing
body;

 

1.5.3                 is a member or shareholder of it and controls alone,
pursuant to an agreement with other shareholders or members, a majority of the
voting rights in it; or

 

1.5.4                 has the right to exercise a dominant influence over it,
for example by having the right to give directions with respect to its operating
and financial policies, with which directions its directors are obliged to
comply.

 

1.6                            Schedules etc.

 

References to this Agreement shall include any Recitals and Schedules to it and
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement. References to paragraphs and Parts are to paragraphs and Parts of the
Schedules.

 

1.7                            Information

 

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

1.8                            Currency Conversion

 

Any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate prevailing at the Relevant Date. For the purposes of this
Clause:

 

“Conversion Rate” means the spot closing mid-point rate for a transaction
between the two currencies in question on the date immediately preceding the
Relevant Date as quoted by the Financial Times, London edition or, if no such
rate is quoted on that date, on the preceding date on which such rates are
quoted;

 

“Relevant Date” means, save as otherwise provided in this Agreement, the date on
which a payment or an assessment is to be made, save that, for the following
purposes, the date shall mean:

 

(i)                                 for the purposes of Clause 5.1 (The Sellers’
Obligations in Relation to the Conduct of the Group), the date of this
Agreement;

 

(ii)                              for the purposes of Clause 9 (Limitation of
Sellers’ Liability), the date a claim is made in accordance with Clause 9.1; and

 

(iii)                           for the purposes of Schedule 7 (Warranties given
under Clause 8.1), the date at which the relevant Warranty is expressed to be
true and accurate.

 

1.9                            Rights of the Seller and the Purchaser

 

1.9.1                   The Seller and the Relevant Sellers agree that where any
right is given to a Seller under this Agreement, such right shall be exercisable
exclusively by VIA Inc and any such exercise shall be binding on the Relevant
Sellers.

 

1.9.2                   The Purchaser and the Relevant Purchasers agree that
where any right is given to a Purchaser under this Agreement, such right shall
be exercisable exclusively by the Purchaser and any such exercise shall be
binding on the Relevant Purchasers.

 

--------------------------------------------------------------------------------


 

1.10                     Joint and Several Liability

 

1.10.1            The obligations of the Sellers under this Agreement shall be
joint and several.

 

1.10.2            The obligations of the Purchasers under this Agreement shall
be joint and several.

 

2                                      Agreement to Sell the Group

 

2.1                            Sale and Purchase of the Group

 

On and subject to the terms of this Agreement and the Local Transfer Documents:

 

2.1.1                   the Relevant Sellers (each as to the Shares or VIA
Operations set out against its name in Schedule 1) agree to sell, and

 

2.1.2                   the Relevant Purchasers agree (each as to the Shares or
VIA Operations set out against its name in Schedule 1) to purchase,

 

the whole of the Group as a going concern.

 

2.2                            Sale of the Shares

 

2.2.1                   The Shares shall be sold free from Encumbrances and
together with all rights and advantages attaching to them as at the date of this
Agreement (including, without limitation, the right to receive all dividends or
distributions declared, made or paid on or after Closing).

 

2.2.2                   The Relevant Sellers shall procure that on or prior to
Closing any and all rights of pre-emption over the Shares are waived irrevocably
by the persons entitled thereto.

 

2.3                            Sale of the VIA Operations

 

2.3.1                   There shall be as the Purchaser may elect:
(a) transferred to such Group Company with effect from Closing or (b) included
in the sale of the VIA Operations under this Agreement or, where relevant, the
Local Transfer Documents, which shall be sold free from Encumbrances except for
Permitted Encumbrances:

 

(i)                                the Business Intellectual Property;

 

(ii)                             the Goodwill;

 

(iii)                          the Moveable Assets;

 

(iv)                         the rights of the Sellers arising under the
Contracts (on the terms set out in Schedule 3);

 

(v)                            the benefit (so far as the same can lawfully be
assigned or transferred to the Relevant Purchasers) of the Claims;

 

(vi)                         the benefit (so far as the same can lawfully be
assigned or transferred to the Relevant Purchasers) of any claim under an
insurance policy to the extent such claim relates exclusively to any Business
Asset or Assumed Liability.

 

2.3.2                   Subject to Clause 2.3.3, with effect from Closing the
Relevant Sellers agree to transfer (to the extent they are able so to do) and
the Relevant Purchaser or such Group Company as the Relevant Purchasers may
elect, agrees to accept the

 

--------------------------------------------------------------------------------


 

transfer of, and to assume, duly and punctually pay, satisfy, discharge, perform
or fulfil, all Liabilities incurred by the Relevant Sellers in relation to the
Relevant Employees (in accordance with and subject to the provisions of
Schedule 4) and the Contracts. The Relevant Sellers agree with the Relevant
Purchasers that such Liabilities shall be transferred to and assumed by the
Relevant Purchasers or a member of the Purchasers’ Group (including the Group
Companies) so that the Relevant Purchasers shall have such Liabilities (so far
as the same can be lawfully transferred) and so that the Relevant Purchasers or
the Group Company, as the case may be, shall have and be entitled to the benefit
of the same rights, powers, remedies, claims, defences, obligations and
conditions (including, without limitation, rights of set-off and counterclaim)
as the Relevant Sellers enjoyed.

 

2.3.3                   Clause 2.3.2 shall not apply to, and the Relevant
Purchasers shall not be obliged to, and the Relevant Sellers shall procure that
no Group Company shall, accept the transfer of and to assume, duly and
punctually pay, satisfy, discharge, perform or fulfil:

 

(i)                                any Liability of the Relevant Sellers or the
VIA Group falling due for performance, or which should have been performed,
prior to Closing; and

 

(ii)                             any Liability of the Relevant Sellers or the
VIA Group except for the Liabilities referred to in Clause 2.3.2.

 

2.4                            Relevant Employees

 

The provisions of Schedule 4 shall apply in respect of the Relevant Employees.

 

2.5                            Local Transfer Documents

 

2.5.1                   On Closing, the Relevant Sellers and the Relevant
Purchasers shall execute such agreements, transfers, conveyances and other
documents (subject to the relevant local law and otherwise as may be agreed
between the Seller and the Purchaser) to implement the transfer of (i) the
Shares and (ii) the VIA Operations on Closing (the “Local Transfer Documents”
and each, a “Local Transfer Document”).

 

2.5.2                   To the extent that the provisions of a Local Transfer
Document are inconsistent with or (except to the extent they implement a
transfer in accordance with this Agreement) additional to the provisions of this
Agreement:

 

(i)                                the provisions of this Agreement shall
prevail; and

 

(ii)                             so far as permissible under the laws of the
relevant jurisdiction, the Seller and the Purchaser shall procure that the
provisions of the relevant Local Transfer Document are adjusted, to the extent
necessary to give effect to the provisions of this Agreement or, to the extent
this is not permissible, the Seller shall indemnify the Purchaser against all
Losses suffered by the Relevant Purchasers or, as the case may be, the Purchaser
shall indemnify the Sellers against all Losses suffered by the Relevant Sellers,
in either case through or arising from the inconsistency between the Local
Transfer Document and the Agreement or the additional provisions (except to the
extent they implement a transfer in accordance with this Agreement).

 

2.5.3                   No Seller shall bring any claim against the Relevant
Purchasers in respect of or based upon the Local Transfer Documents save to the
extent necessary to

 

--------------------------------------------------------------------------------


 

implement any transfer of the Shares or VIA Operations in accordance with this
Agreement.

 

2.5.4                   No Purchaser shall bring any claim against the Relevant
Sellers in respect of or based upon the Local Transfer Documents save to the
extent necessary to implement any transfer of the Shares or VIA Operations in
accordance with this Agreement.

 

3                                      Consideration

 

3.1                            Amount

 

The aggregate consideration for the purchase of the Group under this Agreement
and the Local Transfer Documents shall be an amount in cash equal to the
aggregate of:

 

(i)                                   $26,400,000;

 

minus

 

(ii)                                the Cashflow Adjustment Amount

 

(such aggregate amount being the “Purchase Price”).

 

3.2                            Allocation of Purchase Price

 

The parties shall co-operate in good faith prior to Closing to allocate the
consideration between the companies and Business Assets being acquired with a
view to ensuring that such allocation is made in a mutually beneficial manner.

 

3.3                            VAT

 

The Seller and Purchaser agree that the Purchase Price is exclusive of VAT. If
any VAT is found to be chargeable in respect of this Agreement, it shall be
payable in addition to the Purchase Price, against delivery of a valid VAT
invoice (or equivalent, if any), where appropriate, in respect of which the
provisions of Schedule 5 shall apply.

 

3.4                            Reduction of the Purchase Price

 

3.4.1                   If any payment is made by the Relevant Sellers to the
Relevant Purchasers in respect of any claim for any breach of this Agreement or
any Local Transfer Document or pursuant to an indemnity under this Agreement,
the payment shall be made by way of adjustment of the consideration paid by the
Relevant Purchasers for the particular category of Business Asset or Shares (if
any) to which the payment and/or claim relates under this Agreement and the
Purchase Price shall be deemed to be reduced by the amount of such payment.

 

3.4.2                   If:

 

(i)                                the payment and/or claim relates to more than
one category of Business Asset or Shares, it shall be allocated in a manner
which reflects the impact of the matter to which the payment and/or claim
relates, failing which it shall be allocated rateably to the relevant Business
Assets or Shares by reference to the proportions in which the Purchase Price is
allocated in accordance with Clause 3.2; or

 

--------------------------------------------------------------------------------


 

(ii)                             the payment and/or claim relates to no
particular category of Business Asset or Shares, it shall be allocated rateably
to all Business Assets and Shares by reference to the proportions in which the
Purchase Price is allocated in accordance with Clause 3.2,

 

and in each case the Purchase Price shall be deemed to have been reduced by the
amount of such payment.

 

4                                      Conditions

 

4.1                            Conditions Precedent

 

The agreement to purchase and sell the Group contained in Clause 2.1 is
conditional upon the approval of the VIA Stockholders in accordance with s271 of
the Delaware General Corporation Law.

 

4.2                            Responsibility for Satisfaction

 

VIA Inc shall use its reasonable endeavours to ensure the satisfaction of the
condition set out in Clause 4.1 as soon as possible and shall as soon as
reasonably practical following the date of this Agreement file requisite proxy
materials with the US Securities and Exchange Commission (“SEC”) and proceed to
a vote of VIA Shareholders, such vote to take place no later than 31 August 2005
and, subject to the provisions of Clause 5.6, VIA Inc Board’s recommendation
that VIA Shareholders approve the transactions contemplated by this Agreement
shall be included in the materials sent to VIA Shareholders in relation to such
vote. The Purchaser shall provide a reasonable level of cooperation to VIA Inc
in connection with the preparation of the proxy statement and shall provide the
Seller with such information as it may reasonably request from time to time.

 

4.3                            Non-Satisfaction/Waiver

 

4.3.1                   VIA Inc shall give notice to the Purchaser of the
satisfaction of the condition in Clause 4.1 within one Business Day of becoming
aware of the same.

 

4.3.2                   VIA Inc may at any time, to the extent permitted by law,
waive in whole or in part and conditionally or unconditionally the condition set
out in Clause 4.1 by notice in writing to the Purchaser.

 

4.3.3                   If the condition in Clause 4.1 is not satisfied or
waived on or before the Back Stop Date, save as expressly provided, this
Agreement (other than Clauses 1, 5.5, 11 and 12.2 to 12.15) shall lapse and no
party shall have any claim against any other under it, save for any claim
arising from breach of the obligation contained in Clause 4.2, provided that the
terms of Clause 5.5.2 shall apply and the amounts referred to in Clauses 5.5.2
(x), (y) and (z) shall become payable to the Purchasers.

 

5                                      Pre-Closing

 

5.1                            The Sellers’ Obligations in Relation to the
Conduct of the Group

 

Except (i) as may be required by law, (ii) as may be required by any securities
exchange or regulatory or governmental body to which either of the Sellers or
any Group Company is subject (including without limitation, Euronext, the SEC or
NASDAQ), or (iii) as may be required under this Agreement, or, in the case of
sub-clauses 5.1.1, 5.1.4(i), 5.1.4(ii),

 

--------------------------------------------------------------------------------


 

5.1.4(iii) and 5.1.4(vii) consistent with the Working Capital Projections
between the date of this Agreement and Closing, in relation to the Group, the
Sellers and the Group Companies:

 

5.1.1                   shall carry on the business of the Group as a going
concern in the ordinary and usual course as carried on since 1 January 2005;

 

5.1.2                   shall carry on the business of the Group consistent with
the Working Capital Projections, save in so far as agreed in writing by the
Purchaser;

 

5.1.3                   shall maintain in force all existing insurance policies
in all material respects on the same terms and similar level of cover prevailing
at the date of this Agreement for the benefit of the Group Companies and the
Sellers; and

 

5.1.4                   without prejudice to the generality of Clause 5.1.1,
shall not without the prior written consent of the Purchaser (such consent not
to be unreasonably withheld delayed or conditioned) do any of the following in
relation to any of the Group Companies or the VIA Operations:

 

(i)                                enter into any agreement or incur any
commitment involving any capital expenditure in excess of $50,000 per item and
$1,000,000 in aggregate save in respect of agreements of a revenue nature, in
which case no such limit or consent shall apply, in each case exclusive of VAT;

 

(ii)                             enter into or amend any agreement or commitment
(save in respect of agreements of a revenue nature) (a) which is not capable of
being terminated without compensation at any time with three months’ notice or
less or that is not in the ordinary and usual course of business and (b) which
involves or may involve total annual expenditure in excess of $100,000 per
agreement or commitment and $1,000,000 in the aggregate, exclusive of VAT;

 

(iii)                          enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of any asset (including any present
or future revenues and rights of every description), other than a Permitted
Disposal;

 

(iv)                         create any Encumbrance over any of its assets
except for a Permitted Encumbrance;

 

(v)                            enter into any new Finance Leasing Arrangement;

 

(vi)                         make any loan, or provide any form of credit or
financial accommodation, to any other person other than in the ordinary course
of the business of the relevant Group Company;

 

(vii)                      other than the late or non-payment of monies owing to
the extent consistent with the practice adopted by the Group since 1
January 2005 breach any of its material contractual or other obligations with a
person other than another Group Company;

 

(viii)                   acquire or agree to acquire any share, shares or other
interest in any company, partnership or other venture;

 

--------------------------------------------------------------------------------


 

(ix)                           incur or assume any Financial Indebtedness other
than pursuant to the Facility Agreement or equipment leases entered into prior
to the date of this Agreement;

 

(x)                              create, allot or issue, or grant an option to
subscribe for, any share capital of any Group Company;

 

(xi)                           repay, redeem or repurchase any share capital of
any Group Company;

 

(xii)                        declare, make or pay any dividend or other
distribution to shareholders;

 

(xiii)                     make any application of funds advanced to it directly
or indirectly by Clara.net Holdings under the Facility Agreement other than a
Permitted Application;

 

(xiv)                    save as required by law:

 

(a)                        make any amendment to the terms and conditions of
employment (including, without limitation, remuneration and pension entitlements
and other benefits) of any Senior Employee;

 

(b)                       provide or agree to provide any gratuitous payment or
benefit to any Senior Employee or any of his dependants otherwise than in the
ordinary course of business;

 

(c)                        other than in the case of gross misconduct, dismiss,
remove or redeploy any Senior Employee; or

 

(d)                       engage or appoint any additional Senior Employee;

 

(xv)                       save as expressly provided by the Facility Agreement,
enter into any guarantee, indemnity or other agreement to secure any obligation
of a third party other than on arm’s length terms or in the ordinary and usual
course of business of that Group Company; and

 

(xvi)                    make any change to its accounting practices or policies
(except as required by generally accepted accounting principles) or amend its
constitutional documents;

 

(xvii)                 take any step or commit any act which might materially
affect the adequacy and sufficiency of the Group’s Computer Systems;

 

5.1.5                   shall comply with the provisions of Schedule 4,
paragraph 1.

 

5.2                            Sellers’ notification requirements

 

From the date of this Agreement until Closing, the Seller shall notify the
Purchaser forthwith upon becoming aware that any of the following has occurred,
is reasonably likely to occur or has been threatened in writing:

 

5.2.1                   any actual or potential claim or proceeding against
either of the Sellers or any Group Company in excess of $50,000, which had not
been disclosed in the Data Room on or before 7 April 2005:

 

5.2.2                   any material deviation in the cash flows of any Group
Company from the Working Capital Projections, a material deviation for these
purposes shall be deemed to be a deviation in cash flow of the relevant Group
Company in any monthly period exceeding 20 per cent.;

 

--------------------------------------------------------------------------------


 

5.2.3                   any cancellation (or non-renewal) of any customer
contract of a Group Company exceeding an annual value of $50,000, which
cancellation (or non-renewal) occurs on or after 7 April 2005;

 

5.2.4                   any Insolvency Proceedings occur in respect of either of
the Sellers or any Group Company;

 

5.2.5                   a material breach of any undertaking set out in Clause
5.1; and

 

5.2.6                   the occurrence of any fact or matter which would have
resulted in a material breach of any Warranty had the fact or matter been known
to Matt Nydell, Ray Walsh or Joe Correia at the Benchmark Date.

 

5.3                            The Sellers’ obligations in relation to
inter-company financing

 

5.3.1                   The Sellers undertake that, between the date of this
Agreement and Closing, they will:

 

(i)                                procure that there is no Cashflow in relation
to any Group Company other than as set out in the accounting books and records
of the relevant Group Company or by such other means to which the Purchaser has
consented in advance, such consent to be in writing and not to be unreasonably
withheld or delayed or conditioned;

 

(ii)                             within five Business Days of the first day of
each calendar month until Closing notify the Purchaser of the aggregate amount
of any Cashflow, together with such details of the individual items of Cashflow
as the Purchaser may reasonably request, which has occurred between the date of
this Agreement and the close of business on the Friday prior to the relevant
notification; and

 

(iii)                          within five Business Days of the first day of
each calendar month until Closing provide to the Purchaser a schedule of all
creditor and debtor balances of each Group Company, together with ageing
analysis.

 

5.4                            Other Sellers’ Obligations Prior to Closing

 

5.4.1                   Without prejudice to the generality of Clause 5.1, prior
to Closing the Sellers shall, and shall procure that the relevant Group
Companies shall allow the Purchaser and its agents and advisers, upon reasonable
prior notice, reasonable access during customary business hours and accompanied
by a representative of one of the Sellers, if the Sellers may reasonably
require, to each Employee and to each Property, and to take at the Purchaser’s
expense, copies of, the books, records and documents of or relating in whole or
in part to the Group.

 

5.4.2                   The Sellers shall procure that the share capital of VIA
NET.WORKS Portugal - Tecnologies Da Informação, S.A. is cancelled and reissued
in the form of 117 bonds of 1,000 shares €5 each to VIA NET.WORKS Europe Holding
B.V. as soon practicable and in any event prior to Closing.

 

5.4.3                   The Sellers undertake to use all reasonable endeavours
to procure that the appointment of Fred Seibl as managing director of PSINet
Datacenter Germany GmbH in place of Eduard Seligmann-Schürch is effected and
recorded with the relevant commercial registry as soon as practicable.

 

--------------------------------------------------------------------------------


 

5.4.4                   The Sellers undertake to use their reasonable endeavours
to procure that the lease for the Schipol Netherlands headquarters is novated
from VIA NET.WORKS. Nederland B.V. (“VIA Nederland”) to a member of the VIA
Group prior to Closing and that VIA Nederland is released from all Liabilities
in respect of such lease. To the extent such novation is not completed prior to
Closing, on Closing the Purchaser shall pay into an escrow account held by the
Purchasers’ Lawyers and the Sellers’ Lawyers, as part of the Payment on Closing
pursuant to 6.3.1, an amount equal to all Liabilities accruing to the expiry of
such lease less amounts currently held in a blocked account by VIA Nederland as
security for the lease (“Schipol Deposit”) (the “Schipol Escrow Amount”), on
terms that the amount paid into the Schipol Escrow Account shall be applied in
making any payments due to the Relevant Purchasers or Group Companies pursuant
to Clause 7.2(iii) and, subject to any such payments having been satisfied in
full, the balance shall be released to VIA Inc upon the novation of such lease
becoming effective and VIA Nederland being released from all Liabilities in
respect of such lease. Upon payment of such balance to VIA Inc, the Relevant
Purchasers shall procure that they shall cause VIA Nederland, or should VIA
Nederland be incapable of doing so, a Relevant Purchaser, to pay the amount of
the Schipol Deposit.

 

5.4.5                   The Sellers undertake to pay, or procure that the Group
Companies pay, prior to or at the Closing Date all Employee bonuses due in
respect of 2004, including all Taxation in relation thereto or, to the extent
that such payments are not made on or prior to Closing, the provisions of Clause
6.3.1(v) shall apply.

 

5.4.6                   The Sellers shall deliver to the Purchaser within 5
Business Days of the last day of each calendar month a report of historic cash
flow for the Group Companies and the Sellers for that month, in the same format
and with the same level of detail as the Working Capital Projections, and, at
the reasonable request of the Purchasers, such additional information or
explanation in respect of the report as the Sellers are reasonably able to
provide.

 

5.5                            Termination and Deposit

 

5.5.1                   The Purchaser shall be entitled, prior to Closing, by
notice in writing to the Seller, to terminate this Agreement (other than Clauses
1, 5.5.2, 5.5.3, 11 and 12.2 to 12.15) in the event of:

 

(i)                                any actual or pending claims or proceedings
against any of the Sellers or any Group Company in excess of $50,000, which had
not been disclosed in the Data Room on or before 7 April 2005, and which exceed
$1,000,000 in the aggregate;

 

(ii)                             any increase in cash outflow of the VIA Group
and the Group Companies taken as a whole measured over the period from 1
May 2005 to the end of the most recently completed calendar month as compared to
the Working Capital Projections for the equivalent period exceeding $1,250,000;

 

(iii)                          during any period commencing on 7 April 2005, the
aggregate annualised value of customer contracts of the Group Companies save for
the contract between Alfa Accountants and PSINet Netherlands dated 27
January 2005 cancelled (or not renewed) exceeding the aggregate annualised value
of new contracts signed by customers (excluding renewals) (in each case

 

--------------------------------------------------------------------------------


 

counting only customer contracts exceeding an annual value of $50,000) by an
amount in excess of $1,800,000;

 

(iv)                         any of the Sellers or any Group Company enters into
Insolvency Proceedings;

 

(v)                            breach(es) of any undertaking set out in Clause
5.1, where the aggregate Losses to the Purchasers arising from such breach(es)
would exceed $1,000,000;

 

(vi)                         breach(es) known to Matt Nydell, Ray Walsh or Joe
Correia, of any Warranties (other than with respect to any actual or pending
claims or proceedings falling within (i) above) where the aggregate Loss to the
Purchasers resulting from such breach(es) would exceed $1,000,000; and

 

(vii)                      a material breach of any Finance Document by either
Seller, save for a breach of Clause 13 (Representations) or Clause 14
(Operational Undertakings) of the Facility Agreement that would not also
constitute an event listed in paragraph (i) to (vi) above.

 

5.5.2                   In the event of:

 

(i)                                a termination by the Purchaser pursuant to
this Clause 5.5 or Clause 6.7.1; or

 

(ii)                             a termination by the Purchaser by notice in
writing to the Sellers following the earlier of:

 

(a)                        the condition set out in Clause 4.1 not being
satisfied in time to allow Closing to take place prior to the Back Stop Date;
and

 

(b)                       the Sellers failing, in time for the meeting to take
place no later than 31 August 2005:

 

(I)                                 to convene a meeting of VIA Shareholders to
approve the transaction provided for by this Agreement; or

 

(II)                             to send to VIA Shareholders materials
containing a recommendation of the VIA Inc Board in the Agreed Terms that the
transactions provided for by this Agreement be approved or, having sent such a
recommendation, the VIA Inc Board adversely modifies or changes its
recommendation with respect to such transaction.

 

the Sellers shall pay to the Purchaser in same day funds:

 

(x)                              within two Business Days of receipt of the
termination notice (or, in the case of Clause 5.5.2(x)(b) below, within two
Business Days of being notified of the relevant amount):

 

(a)                        a break fee in the amount of $500,000; and

 

(b)                       the Purchaser’s actual and incurred costs and expenses
(including legal fees) in connection with the transactions provided for by this
Agreement up to a maximum amount of $250,000;

 

--------------------------------------------------------------------------------


 

(y)                            within 20 days of receipt of the termination
notice, the Net Deposit Amount and accrued interest on the Net Deposit Amount at
a rate of 8.00 per cent. per annum, compounded daily; and

 

(z)                              within 20 days of written demand from Clara.net
Holdings in accordance with the terms of the Facility Agreement, all amounts
outstanding under the terms thereof.

 

5.5.3                   If the Net Deposit Amount has not previously been
returned to the Purchaser pursuant to Clause 5.5.2 above and if the Purchaser
has not previously forfeited the Deposit pursuant to Clause 5.5.4 below, the Net
Deposit Amount and accrued interest on the Net Deposit Amount at a rate of 8.00
per cent. per annum, compounded daily, shall be returned to the Purchaser within
20 days of the Back Stop Date if Closing does not occur on or prior to the Back
Stop Date.

 

5.5.4                   In the event of a material breach by Clara.net Holdings
of the Facility Agreement or failure by the Purchasers to proceed to Closing in
breach of this Agreement), the Sellers shall be entitled, at any time prior to
Closing, by notice in writing to the Purchaser, to terminate this Agreement
(other than Clauses 1, 5.5, 11 and 12.2 to 12.15), and upon receiving such
notice (as applicable) or following a termination of this Agreement by the
Sellers pursuant to Clause 6.7.1:

 

(i)                                the Purchaser shall pay to the Sellers in
same day funds within two Business Days a break fee in the amount of $500,000;

 

(ii)                             the Purchaser shall forfeit the Deposit; and

 

(iii)                          the Sellers shall pay to Clara.net Holdings
within 40 days of written demand from Clara.net Holdings in accordance with the
terms of the Facility Agreement, all amounts outstanding under the terms
thereof.

 

5.5.5                   In the event of a termination pursuant to Clause 5.5.2
and following the receipt by the Relevant Purchaser of the amounts set out in
Clauses 5.5.2(x), (y) and (z) the Sellers shall procure that £1,000,000 is paid
promptly to the joint escrow account maintained by Eversheds LLP and Lewis
Silkin to be held on the terms set out in Schedule 7 to the UK Sale Agreement,
or as the Purchaser and the Seller may otherwise agree, and the release of VIA
Inc from all obligations and claims under the UK Sale Agreement pursuant to
Clause 6.6.3 shall be rescinded with effect from the date hereof as if such
release had never been made.

 

5.5.6                   In the event of a termination pursuant to Clauses 5.5.4
the Purchaser shall procure that £1,000,000 is paid promptly to the joint escrow
account maintained by Eversheds LLP and Lewis Silkin to be held on the terms set
out in Schedule 7 to the UK Sale Agreement, or as the Purchaser and the Seller
may otherwise agree, and the release of VIA Inc from all obligations and claims
under the UK Sale Agreement pursuant to Clause 6.6.3 shall be rescinded with
effect from the date hereof as if such release had never been made.

 

5.6                            Exclusivity

 

The Sellers undertake that:

 

5.6.1                   it, and members of the VIA Group and the Group Companies
and its or their respective agents, shall not make any initial or further
approach to, or enter into or continue negotiations with, any other person with
a view to a Competing Proposal

 

--------------------------------------------------------------------------------


 

taking place, provided that the VIA Inc Board or its agents may negotiate with a
Third Party in relation to a Competing Proposal if refusing to do so would, in
the reasonable determination of the VIA Inc Board based on advice of external
counsel of the Sellers, be reasonably likely to constitute a breach of its
fiduciary duties to VIA Shareholders;

 

5.6.2                   it shall not enter into any binding agreement in
relation to a Competing Proposal and the VIA Inc Board shall not recommend a
Competing Proposal to VIA Shareholders unless:

 

(i)                                to the extent permitted by any duties of
confidentiality or legal obligations to which the Sellers were subject on or
prior to 10 April 2005, the Purchasers have first been given the opportunity,
including reasonable time in the circumstances, to at least match, to the
reasonable satisfaction of the VIA Inc Board, any such Competing Proposal; and

 

(ii)                             the VIA Inc Board has determined that the terms
of the Competing Proposal are more favourable to VIA Shareholders, taking into
account all relevant factors, including conditions and likelihood of closing.

 

Provided that for the avoidance of doubt VIA Inc is under no obligation to
inform the Purchasers of any unsolicited offers it may receive in relation to
any Competing Proposal save as required in order for the Seller to comply with
Clause 5.6.2(i).

 

5.6.3                   If the VIA Board accepts or recommends a Competing
Proposal to VIA Shareholders, the Sellers or the Purchaser may terminate this
Agreement (other than Clauses 1, 5.5, 11, 12.2 to 12.15) and no party shall have
any claim against any other under this Agreement save as expressly provided by
Clause 5.5.5.

 

5.7                            Disposal Plans

 

The parties agree to develop a disposal plan relating to certain of the Group
Companies.

 

6                                      Closing

 

6.1                            Date and Place

 

Subject to Clause 4, Closing shall take place at such time and place and on such
date as the parties may agree being no earlier than five Business Days following
notification by the Seller of satisfaction of the condition set out in Clause
4.1 and provided that such date shall not be a date later than the seventh day
of any calendar month or at such other location, time or date as may be agreed
between the Purchaser and the Seller.

 

6.2                            Closing Events

 

On Closing, the parties shall comply with their respective obligations specified
in Schedule 6. The Seller may waive some or all of the obligations of the
Purchasers as set out in Schedule 6 and the Purchaser may waive some or all of
the obligations of the Sellers as set out in Schedule 6.

 

6.3                            Payment on Closing

 

6.3.1                   On Closing the Relevant Purchasers shall pay an amount
in cash to the Relevant Sellers which is equal to the aggregate of:

 

--------------------------------------------------------------------------------


 

(i)                                the Purchase Price;

 

minus

 

(ii)                             all amounts, including accrued interest,
payable or repayable to Clara.net Holdings under the Facility Agreement
(excluding the Arrangement Fee (as defined therein) which Clara.net Holdings
hereby waives all rights to on Closing);

 

minus

 

(iii)                          the Net Deposit Amount;

 

minus

 

(iv)                         interest accrued on the Net Deposit Amount at the
rate of 8.00 per cent per annum, compounded daily;

 

minus

 

(v)                            the amount identified in the VIA Closing
Certificate

 

minus

 

(vi)                         to the extent that the VIA Nederland lease is not
novated prior to Closing pursuant to Clause 5.4.4, an amount equal to the
Schipol Escrow Amount, which amount shall be paid by the Purchaser to the
Purchaser’s Lawyers and the Seller’s Lawyers pursuant to Clause 5.4.4

 

6.4                            Cashflow

 

6.4.1                   By 5.00pm (London time) on the first Business Day
immediately following the Pre-Closing Cut-Off Date, VIA Inc shall notify the
Purchaser of the aggregate amount of any Cashflow which has occurred between the
Benchmark Date and the close of business on the Pre-Closing Cut-Off Date and
shall as soon as reasonably practicable thereafter provide to the Purchaser bank
statements for each bank account of each member of the VIA Group as at the close
of business as at the Pre-Closing Cut-Off Date.

 

6.4.2                   The Sellers shall procure that no Cashflow takes place
after the Pre-Closing Cut-Off Date without the prior written consent of the
Purchaser.

 

6.5                            Intra-Group Balances

 

The parties hereby undertake to perform (or procure the performance of) such
further acts and execute (or procure the execution of) such further documents,
as may reasonably be necessary to carry out and give full effect to the parties’
intention that, save as expressly provided by or pursuant to this Agreement, at
Closing no sums shall be owed by the VIA Group to the Group Companies or vice
versa and any sums owing by the VIA Group to the Group Companies or vice versa
at Closing or thereafter shall be assigned, subordinated, forgiven or otherwise
written off or capitalised by the relevant entity in each case without any of
the Purchasers, the Sellers or the Group Companies incurring any cash cost. The
Parties shall co-operate in good faith (or procure such co-operation) with a
view to ensuring that such action is taken in a mutually beneficial tax
efficient manner and in taking such action the Sellers shall procure that the
relevant members of the VIA Group use

 

--------------------------------------------------------------------------------


 

applicable reliefs and any available accumulated tax losses to the extent
reasonably agreed by VIA Inc.

 

6.6                            Mutual Release

 

6.6.1                   The Sellers undertake that on and after Closing no
member of the VIA Group will except as expressly permitted under the terms of
this Agreement make any claim on any Group Company or any of its officers or
directors in respect of any transactions, acts or omissions occurring before
Closing (and, if requested by the Purchaser, VIA Inc shall or shall procure that
the relevant member of the VIA Group shall waive any such claim) such that no
Group Company shall have any Liability to any member of the VIA Group save as
otherwise provided by this Agreement.

 

6.6.2                   The Purchasers undertake that on and after Closing no
Group Company will (except as expressly permitted under the terms of this
Agreement) make any claim against any member of the VIA Group or any of its
officers or directors in respect of any transactions, act or omissions occurring
before Closing (and, if requested by VIA Inc, the Purchasers shall procure that
the relevant Group Companies shall waive any such claim) such that no member of
the VIA Group shall have any Liability to any Group Company save as otherwise
provided by this Agreement.

 

6.6.3                   The Purchasers hereby agree that with effect from the
date hereof they have no claim of any nature whatsoever outstanding against VIA
Inc or any member of the VIA Group under the UK Sale Agreement and to the extent
that any claim or obligation exists or may exist, the Purchasers hereby waive
and release VIA Inc and each member of the VIA Group from all and any such
claims and obligations.

 

6.6.4                   Confirmation of no claims

 

(i)                                The Sellers confirm that with effect from
Closing each of the Sellers and each of the Group Companies shall have no claim
(whether in respect of any breach of contract, compensation for loss of office
or monies due to it or on any account whatsoever) outstanding against any of
those directors of the Group Companies who are to resign with effect from
Closing.

 

(ii)                             To the extent that any such claim or obligation
exists or may exist in relation to any fact, matter or circumstance arising on
or before Closing, the Sellers (in relation to the period from the date of this
Agreement until Closing) and the Purchasers (from Closing) shall, other than in
the case of fraud, procure the waiver by each of the Group Companies of such
claim or obligation and, other than in the case of fraud, shall procure the
release of such directors of the Group Companies from any liability whatsoever
in respect of such claim or obligation.

 

6.7                            Breach of Closing Obligations

 

If any party fails to comply with any material obligation in Schedule 6 in
relation to Closing (and for the avoidance of doubt the Sellers’ obligation
under paragraph 1.1.4 of Schedule 6 is a material obligation), the Purchaser, in
the case of non-compliance by the Sellers (which has not been remedied to the
reasonable satisfaction of the Purchaser within 5 Business Days), or the Seller,
in the case of non-compliance by the Purchasers (which has not been remedied to
the reasonable satisfaction of the Sellers within 5 Business

 

--------------------------------------------------------------------------------


 

Days), shall be entitled by written notice to the Sellers or the Purchasers, as
the case may be:

 

6.7.1                   to terminate this Agreement (other than Clauses 1, 5.5,
11 and 12.2 to 12.15) without liability on its part or on the part of those on
whose behalf notice is served whereupon, (i) in the case of such non-compliance
by any of the Sellers, the amounts referred to in Clauses 5.5.2(x), (y) and (z)
shall become payable or (ii) in the case of such non-compliance by any of the
Purchasers, the amounts referred to in Clause 5.5.4 shall become payable; or

 

6.7.2                   to effect Closing so far as practicable having regard to
the defaults which have occurred provided that the Relevant Sellers shall not be
required to sell the Shares and the VIA Operations unless all of the Shares and
the VIA Operations are purchased simultaneously; or

 

6.7.3                   to fix a new date for Closing (not being more than 20
Business Days after the agreed date for Closing) in which case the provisions of
Schedule 6 shall apply to Closing as so deferred but provided such deferral may
only occur once.

 

6.8                            Books and Records

 

The Purchasers shall and shall procure that the Group Companies shall, retain
for a period of twelve months from Closing or such longer period as is necessary
for the Sellers to close their books and file their tax returns for 2005 and
allow the Sellers or the Sellers’ representatives to have reasonable access (at
all reasonable times during normal business hours and on reasonable advance
notice) to (and at the Sellers’ expense, copies of) the books, records and
documents relating to the Group, to the extent that they relate to the period
prior to Closing and to the extent reasonably required by the Sellers to comply
with any relevant law or regulations or in connection with the preparation and
agreement of any accounting, tax or other records.

 

7                                      Post-Closing Obligations

 

7.1                            Indemnities

 

7.1.1                   Indemnity by Relevant Purchasers against Assumed
Liabilities

 

The Relevant Purchasers shall indemnify and keep indemnified the Relevant
Sellers against:

 

(i)                                all Assumed Liabilities and any Liability of
the Relevant Purchasers and/or any other person incurred in the course of
carrying on the business of the Group after Closing including, for the avoidance
of doubt, any such Liability which is or is deemed to be or becomes a Liability
of the Relevant Sellers by virtue of any applicable law; and

 

(ii)                             any Losses which any of the Relevant Sellers
may suffer by reason of either of the Sellers taking any reasonable action to
avoid, resist or defend against any Liability referred to in Clause 7.1.1(i);

 

Provided that the Relevant Purchasers shall not be liable under this Clause
7.1.1 to the extent the Relevant Purchasers have a valid claim against the
Relevant Sellers under this Agreement in respect of the Liability in question.

 

--------------------------------------------------------------------------------


 

7.1.2                   Indemnity by Relevant Sellers against Excluded
Liabilities

 

The Relevant Sellers shall indemnify and keep indemnified the Relevant
Purchasers against:

 

(i)                                any Liability of either of the Sellers which
is not an Assumed Liability including any such Liability which is deemed to be,
or becomes, a Liability of the Relevant Purchasers by virtue of any applicable
law and which is not otherwise assumed by the Relevant Purchasers under this
Agreement or any Local Transfer Document; and

 

(ii)                             any Losses which the Relevant Purchasers may
suffer by reason of either of the Purchasers taking any reasonable action to
avoid, resist or defend against any Liability referred to in Clause 7.1.2(i).

 

Provided that the Relevant Sellers shall not be liable under this Clause 7.1.2
to the extent that the Relevant Sellers have a valid claim against the Relevant
Purchasers under this Agreement in respect of the Liability in question.

 

7.2                            Covenants in respect of certain matters

 

The Sellers shall indemnify and keep indemnified the Relevant Purchasers and
each Group Company against:

 

(i)                                 any Losses arising prior to the Pre-Closing
Cut-Off Date as a result of any Unidentified Cashflow to the extent such
Unidentified Cashflow would have resulted in a Cashflow Adjustment Amount had it
been identified pursuant to Clause 6.4.1;

 

(ii)                              any Losses arising after the Pre-Closing Cut
Off Date as a result of any Unidentified Cashflow;

 

(iii)                           all Losses of VIA Nederland incurred in relation
to the lease for the Schipol Netherlands headquarters and pending completion of
the novation of such lease pursuant to Clause 5.4.5 VIA Nederland shall retain
its rights in respect of the cash deposit securing the obligations under such
lease and the related guarantee; and

 

(iv)                          all Losses arising as a result of a failure by the
Sellers to comply with Clause 5.4.6 or paragraph 1.1.3 of Schedule 6.

 

7.3                            Conduct of Claims

 

7.3.1                   Assumed Liabilities

 

(i)                                If any of the Sellers becomes aware after
Closing of any claim against it which constitutes or may constitute an Assumed
Liability, the Seller in question shall as soon as reasonably practicable (but
in any event within such period as will afford the Relevant Purchasers
reasonable opportunity of requiring the Seller in question to lodge a timely
appeal) give written notice thereof to the Relevant Purchasers and shall not
admit, compromise, settle, discharge or otherwise deal with such claim without
the prior agreement of the Relevant Purchasers.

 

(ii)                             The Relevant Sellers shall take such action as
the Relevant Purchasers may reasonably request to avoid, dispute, resist,
appeal, compromise, defend or mitigate any claim which constitutes or may
constitute an

 

--------------------------------------------------------------------------------


 

Assumed Liability subject to the Relevant Sellers being indemnified and secured
to their reasonable satisfaction by the Relevant Purchasers against all Losses
which may thereby be incurred. In connection therewith the Relevant Sellers
shall make or procure to be made available to the Relevant Purchasers or their
duly authorised agents on reasonable notice during normal business hours all
relevant books of account, records and correspondence relating to the Group
which have been retained by the Relevant Sellers (and shall permit the Relevant
Purchasers to take copies thereof at the Relevant Purchasers’ expense) for the
purposes of enabling the Relevant Purchasers to ascertain or extract any
information relevant to the claim.

 

7.3.2                   Excluded Liabilities etc.

 

(i)                                If the Relevant Purchasers become aware after
Closing of any claim which constitutes or may constitute an Excluded Liability
or which could give rise to a liability for a member of the Purchasers’ Group in
respect of which it is entitled to be indemnified by a Relevant Seller, the
Relevant Purchasers shall as soon as reasonably practicable (but in any event
within such period as will afford the Relevant Sellers reasonable opportunity of
requiring the Relevant Purchasers to lodge a timely appeal) give written notice
thereof to VIA Inc and shall not admit, compromise, settle, discharge or
otherwise deal with such claim without the prior agreement of VIA Inc.

 

(ii)                             The Relevant Purchasers shall take such action
as VIA Inc may reasonably request to avoid, dispute, resist, appeal, compromise,
defend or mitigate any claim which constitutes or may constitute an Excluded
Liability or other liability in respect of which the Relevant Purchasers are
entitled to be indemnified subject to the Relevant Purchasers being indemnified
and secured to their reasonable satisfaction by the Relevant Sellers against all
Losses which may thereby be incurred. In connection therewith the Relevant
Purchasers shall make or procure to be made available to the Relevant Sellers or
their duly authorised agents on reasonable notice during normal business hours
all relevant books of account, records and correspondence relating to the Group
which are in the possession of the Relevant Purchasers (and shall permit the
Relevant Sellers to take copies thereof at the Relevant Sellers’ expense) for
the purposes of enabling the Relevant Sellers to ascertain or extract any
information relevant to the claim.

 

7.4                            Release of Guarantees etc.

 

The provisions of Schedule 9 shall apply.

 

7.5                            The Seller’s Continuing Obligations

 

Notwithstanding Closing, the Sellers shall so far as reasonably practicable and
for a period not exceeding three months after Closing:

 

7.5.1                   procure that senior executives of VIA Inc respond to
inquiries and provide reasonable assistance and information as they may
reasonably require relating to the Group, its employees (including for the
avoidance of doubt, the Relevant Employees), customers and suppliers, its
current contracts and engagements and

 

--------------------------------------------------------------------------------


 

its trade debtors and trade creditors and pass on any trade enquiry which the
Sellers receive, provided that such requests do not impose a material burden on
such individual’s working time;

 

7.5.2                   subject to Schedule 5, retain or procure the retention,
for a reasonable period from Closing the books, records and documents of the
Group to the extent they relate to the Group for the period prior to Closing and
shall allow the Relevant Purchasers reasonable access on reasonable prior
written notice to such books, records and documents, including the right to take
copies at the Relevant Purchasers’ expense;

 

7.5.3                   in addition to the Sellers’ obligations in Schedule 3,
if any right or asset used in the business of the Group immediately prior to
Closing (other than any right or asset expressly excluded from the sale under
this Agreement) has not been transferred to the Relevant Purchasers, transfer
such right or asset (and any related liability which is an Assumed Liability) to
the extent legally possible and at the Relevant Purchasers’ cost as soon as
practicable to a member of the Purchasers’ Group nominated by the Relevant
Purchasers and reasonably acceptable to the Sellers.

 

7.6                            The Purchaser’s Continuing Obligations

 

Notwithstanding Closing, the Purchaser shall so far as reasonably practicable
and for a period not exceeding six months after Closing:

 

7.6.1                   permit the Sellers’ staff to continue to use, as
currently configured, Microsoft Exchange e-mail server functionality and storage
capacity and, where applicable, network file and print server functionality for
the Schiphol, Netherlands’ Seller’s headquarters; and

 

7.6.2                   procure that the Group Companies provide reasonable
assistance and information as the Sellers may reasonably require for the purpose
of closing the Sellers’ financial books and filing its final tax returns

 

provided that nothing in this Clause 7.6 shall require the Purchasers or any
Group Company to incur external costs in relation thereto.

 

8                                      Warranties

 

8.1                            Sellers’ Warranties

 

8.1.1                   The Sellers warrant to the Relevant Purchasers that the
statements set out in Schedule 7 are true and accurate as of the date of this
Agreement.

 

8.1.2                   Each of the Warranties shall be separate and independent
and shall not be limited by reference to any other paragraph of Schedule 7.

 

8.1.3                   Each Warranty, except for those set out in paragraphs
1.1.1, 1.1.3 and 4.3 (title) and 15 (insolvency) in Schedule 7, shall be deemed
to be qualified by reference to the actual knowledge of Matt Nydell, Ray Walsh
and Joe Correia having made reasonable enquiries of the managing directors and
the finance directors of each of the Group Companies with regard to the subject
matter of the relevant Warranty.

 

8.2                            Sellers’ Disclosures

 

8.2.1                   The Warranties are subject to the matters which are
fully and fairly disclosed in this Agreement, the Disclosure Letter or the Data
Room provided that such matters are

 

--------------------------------------------------------------------------------


 

disclosed in sufficient detail to enable a reasonable purchaser to identify the
nature of the matter disclosed and provided that the Sellers are under no
obligation to have brought to the Relevant Purchasers’ attention any specific
matter documented in the Data Room. For the avoidance of doubt, the Purchasers
acknowledge that disclosure of a document in the Data Room shall not be regarded
as not fairly disclosed by reason of such document being written in a language
other than English.

 

8.2.2                   The parties agree that each document in the Data
Room shall be considered to be disclosed against each of the Warranties.

 

8.3                            Updating of the Warranties to Closing

 

Subject to Clause 8.2, including without limitation the Disclosure Letter and
the Data Room as updated as at Closing, the Sellers further warrant to the
Relevant Purchasers that the Warranties will be true and accurate at Closing as
if they had been repeated at Closing by reference to the facts and circumstances
then existing and on the basis that any reference in the Warranties, whether
express or implied, to the date of this Agreement is substituted by a reference
to the Closing Date provided always that the Purchasers’ sole remedy for any
breach of any such Warranties shall be as set out in Clause 5.5.1.

 

8.4                            The Sellers’ Waiver of Rights against the Group

 

Save in the case of fraud, the Sellers undertake to the Relevant Purchasers and
to the Group Companies and their respective directors, officers and agents and
to the Relevant Employees to waive any rights, remedies or claims which they may
have in respect of any misrepresentation, inaccuracy or omission in or from any
information or advice supplied or given by the Group Companies or their
respective directors, officers or agents or the Relevant Employees in connection
with assisting the Sellers in the giving of any Warranty or the preparation of
the Disclosure Letter.

 

8.5                            Relevant Purchasers’ Warranties

 

8.5.1                   The Relevant Purchasers warrant to the Sellers that each
of the following warranties (the “Relevant Purchasers’ Warranties”) is true and
accurate in all respects on the date of this Agreement and shall continue to
remain true and accurate in all respects up to and including the Closing Date as
if they had been repeated at Closing by reference to the facts and circumstances
then existing and on the basis that any reference in the Relevant Purchasers’
Warranties, whether express or implied, to the date of this Agreement is
substituted by a reference to the Closing Date:

 

(i)                                  Claranet Group Limited is duly organised,
validly existing and duly incorporated under the laws of England and Wales;

 

(ii)                               Clara.net Holdings Limited is duly organised,
validly existing and duly incorporated under the laws of Jersey;

 

(iii)                            the Relevant Purchasers have full corporate
power and authority to enter into and perform their obligations under this
Agreement and each document to be entered into pursuant hereto and all actions
have been taken by them which are necessary for them to execute and perform
their obligations under this Agreement and each document to be entered into
pursuant hereto;

 

--------------------------------------------------------------------------------


 

(iv)                           the execution of and performance by the Relevant
Purchasers of their obligations under this Agreement and each document to be
entered into pursuant hereto have been duly authorised by their boards of
directors and by all other necessary corporate action; and

 

(v)                              the Relevant Purchasers’ obligations under this
Agreement and each document to be executed by them at or before Closing are, or
when the relevant document is executed, will be valid and binding on the
Relevant Purchasers in accordance with its terms;

 

(vi)                           the Relevant Purchasers have or will have at
Closing sufficient funds to pay the Purchase Price.

 

8.5.2                   The Relevant Purchasers’ Warranties shall not in any
respect be extinguished or affected by Closing.

 

8.5.3                   Each of the Relevant Purchasers’ Warranties shall be
construed as a separate and independent Warranty and shall not be limited or
restricted in its scope by reference to, or inference from any other term of
another Relevant Purchasers’ Warranty or any term of this Agreement.

 

9                                      Limitation of Seller’s Liability

 

9.1                            Time Limitation for Claims

 

Notwithstanding any other provisions of this Agreement or the Facility Agreement
to the contrary, the Sellers shall not be liable for breach of any Warranty in
respect of any claim:

 

9.1.1                   unless a notice of the claim is given by the Relevant
Purchaser to VIA Inc including reasonable details of the claim and so far as
practicable an estimate of the amount of any claim within three months following
Closing; and

 

9.1.2                   which claim is not satisfied, settled or withdrawn
within six months of the date of notification of the claim under this Clause
9.1.1 unless proceedings in respect of it have been commenced by being both
issued and served on either of the Sellers

 

except that there shall be no time limitation for giving notice of any claim
under paragraphs 1.1.1, 1.1.3 and 4.3 of Schedule 7 (title warranties).

 

9.2                            Aggregate Minimum Claims

 

9.2.1                   The Sellers shall not be liable under this Agreement for
breach of any Warranty in respect of any claim unless the aggregate amount of
all claims for which the Sellers would otherwise be liable under this Agreement
for breach of any Warranty (disregarding the provisions of this Clause 9.2)
exceeds $1,000,000.

 

9.2.2                   Where the liability agreed or determined in respect of
all claims exceeds $1,000,000 subject as provided elsewhere in this Clause 9,
the Sellers shall be liable for the aggregate amount of all claims as agreed or
determined.

 

9.3                            Maximum Liability

 

The aggregate liability of the Sellers in respect of any claim under this
Agreement and all documents to be entered into pursuant hereto shall not exceed
33 per cent of the Purchase Price.

 

--------------------------------------------------------------------------------


 

9.4                            Matters Arising Subsequent to this Agreement

 

9.4.1                   The Sellers shall not be liable under this Agreement for
breach of any Warranty in respect of any matter, act, omission or circumstance
(or any combination thereof), including the aggravation of a matter or
circumstance, to the extent that the same would not have occurred but for:

 

(i)                                  Agreed matters

 

any matter or thing done or omitted to be done pursuant to and in compliance
with this Agreement or any Local Transfer Document or otherwise at the request
in writing or with the approval in writing of the Purchaser;

 

(ii)                               Changes in legislation

 

(a)                        the passing of, or any change in, after Closing any
law, rule, regulation or administrative practice of any government, governmental
department, agency or regulatory body including (without prejudice to the
generality of the foregoing) any increase in the rates of Taxation or any
imposition of Taxation or any withdrawal of relief from Taxation not actually
(or prospectively) in effect at the date of Closing; or

 

(b)                       any change after Closing of any generally accepted
interpretation or application of any legislation.

 

9.5                            Insurance

 

The Sellers shall not be liable under this Agreement or any Local Transfer
Document for breach of any Warranty to the extent that the Losses in respect of
which such claim is made (i) are covered by a policy of insurance and payment is
made by the insurer or (ii) would have been covered under a policy of insurance
in force at the date of this Agreement.

 

9.6                            Mitigation

 

Nothing in this Agreement shall restrict or limit the Purchasers’ general
obligation at law to mitigate a loss which it may incur as a result of a matter
giving rise to or which may give rise to a claim under this Agreement.

 

9.7                            Double Claims

 

The Purchasers shall not be entitled to recover from the Sellers under this
Agreement more than once in respect of the same Losses suffered. For the
avoidance of doubt, the Sellers shall not be liable under this Agreement for
breach of any Warranty to the extent that such matter, act, omission or
circumstance (or any combination thereof) has been taken into account or
contemplated by the Cashflow Adjustment Amount or the Working Capital
Projections.

 

--------------------------------------------------------------------------------


 

10                               Intellectual Property

 

10.1                     Prohibition on Use

 

Subject to Clause 10.2, the Sellers shall not, from Closing, use or authorise
any third party to use:

 

10.1.1            any Business Intellectual Property transferred to the Relevant
Purchaser or a Group Company; or

 

10.1.2            any Group Intellectual Property owned by a Group Company,

 

in relation to or in connection with any activities of the Sellers.

 

10.2                     Sellers’ Name

 

Notwithstanding Clause 10.1, the Sellers shall be permitted to continue using
the VIA NET.WORKS trade mark until the earlier to occur of (i) the date on which
trading of VIA Inc’s common stock on NASDAQ and Euronext ceases and (ii) VIA Inc
having completed a distribution to the VIA Shareholders. Within 20 days of the
expiry of such period, the Sellers shall change their names so that they do not
incorporate VIA NET.WORKS, any other trade mark or name belonging to a Relevant
Purchaser or a Group Company or anything confusingly similar thereto.

 

10.3                     Power of attorney

 

The Sellers hereby appoint the Purchaser from the Closing Date as their attorney
for the purposes of executing all documents and performing all acts necessary to
give full effect to the assignment of the Business Intellectual Property to the
Relevant Purchaser or a Group Company pursuant to Clause 2.3.1.

 

11                               Confidentiality

 

11.1                     Announcements

 

Pending Closing no announcement or circular in connection with the existence or
the subject matter of this Agreement or any agreement to be entered into
pursuant hereto shall be made or issued by or on behalf of any member of the VIA
Group or the Purchasers’ Group (including for the purposes of this Clause 11.1,
any holding company (as defined in the Companies Act 1985) of the Purchaser or a
subsidiary of a holding company of the Purchaser) without the prior written
approval of VIA Inc and the Purchaser, such approval not to be unreasonably
withheld, delayed or conditioned. This shall not affect any announcement or
circular required by law or any regulatory body or the rules of any recognised
stock exchange on which the shares of either party are listed but the party with
an obligation to make an announcement or issue a circular shall consult with the
other parties insofar as is reasonably practicable before complying with such an
obligation.

 

11.2                     Confidentiality

 

The Confidentiality Agreement shall cease to have any force or effect from
Closing.

 

--------------------------------------------------------------------------------


 

12                               Other Provisions

 

12.1                     Further Assurances

 

Each of the parties shall at its own cost from time to time execute such
documents and perform such acts and things as any party may reasonably require
to transfer the Shares and VIA Operations to the Relevant Purchaser and to give
any party the full benefit of this Agreement and any Local Transfer Document.

 

12.2                     Whole Agreement

 

12.2.1            This Agreement contains the whole agreement between the
parties relating to the subject matter of this Agreement at the date hereof to
the exclusion of any terms implied by law which may be excluded by contract and
supersedes any previous written or oral agreement between the parties in
relation to the matters dealt with in this Agreement.

 

12.2.2            In Clauses 12.2.1, 12.3, 12.7.2, “this Agreement” includes the
Disclosure Letter, the Local Transfer Documents, the Finance Documents and all
documents entered into pursuant to this Agreement.

 

12.3                     Relevant Purchasers’ Liability

 

The maximum liability of the Purchasers for any breach of this Agreement shall
be the payment of the amounts referred to in Clauses 5.5.4 and 5.5.6.

 

12.4                     Reasonableness

 

Each of the parties confirms that it has received independent legal advice
relating to all the matters provided for in this Agreement and agrees that the
provisions of this Agreement are fair and reasonable.

 

12.5                     Third Party Rights

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement.

 

12.6                     Variation

 

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the parties.

 

12.7                     Costs

 

Except as otherwise expressly provided in this Agreement:

 

12.7.1            the Sellers shall bear all costs incurred by them in
connection with the preparation, negotiation and execution of this Agreement and
the Finance Documents and the sale of the Group provided that any notarial fees
shall not be included in the calculation of any deviation from the Working
Capital Projections for the purposes of Clause 5.5.1(ii);

 

12.7.2            the Purchasers shall bear all such costs incurred by them in
connection with the preparation, negotiation and execution of this Agreement and
the purchase of the Group.

 

--------------------------------------------------------------------------------


 

12.8                     Interest

 

If any party defaults in the payment when due of any sum payable under this
Agreement, (howsoever determined) the liability of that party shall, save as
otherwise expressly provided, be increased to include interest on such sum from
the date when such payment is due until the date of actual payment (as well
after as before judgment) at a rate per annum of two per cent above the base
rate of LIBOR for monthly deposits. Such interest shall accrue from day to day.

 

12.9                     Grossing-up of Indemnity Payments, VAT

 

12.9.1            All sums payable under this Agreement pursuant to an
indemnity, compensation or reimbursement provision shall be paid free and clear
of all deductions, withholdings, set-offs or counterclaims whatsoever save only
as may be required by law. If any deductions or withholdings are required by law
the party making the payment shall (except to the extent such sums comprise
interest) be obliged to pay to the other party such sum as will after such
deduction or withholding has been made leave the other party with the same
amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.

 

12.9.2            Where any payment is made under this Agreement pursuant to an
indemnity, compensation or reimbursement provision and that sum is subject to a
charge to Taxation in the hands of the recipient (other than Taxation
attributable to a payment being properly treated as an adjustment to the
consideration paid by the Relevant Purchaser for the Group) the sum payable
shall be increased to such sum as will ensure that after payment of such
Taxation (and after giving credit for any tax relief available to the recipient
in respect of the matter giving rise to the payment) the recipient shall be left
with a sum equal to the sum that it would have received in the absence of such a
charge to taxation.

 

12.9.3            Where any sum constituting an indemnity, compensation or
reimbursement to any party to this Agreement (the “Party”) is paid to a person
other than the Party but is treated as taxable in the hands of the Party, the
payer shall promptly pay to the Party such sum as shall reimburse the Party for
all Taxation suffered by it in respect of the payment (after giving credit for
any tax relief available to the Party in respect of the matter giving rise to
the payment).

 

12.10              Permitted assignment and nomination of Purchasers

 

12.10.1     Except as otherwise expressly provided in this Agreement, the
Relevant Purchasers may, with the prior written consent of the Seller (such
consent not to be unreasonably withheld, delayed or conditioned), assign to a
third party purchaser of any of the Group Companies, and without the consent of
the Sellers assign to a wholly-owned member of the Purchaser’s Group, the
benefit of all or any of the Sellers’ obligations under this Agreement provided
that the maximum liability of any of any party hereunder for breach of any
obligation under this Agreement or under any indemnity contained in or entered
into pursuant to this Agreement shall be limited to the liability which would
have arisen in the absence of any such assignment by the Relevant Purchasers.

 

12.10.2     The Purchaser shall be entitled by giving not less than two Business
Days’ notice before the Closing to nominate a wholly-owned subsidiary to assume
the rights and

 

--------------------------------------------------------------------------------


 

obligations of a Relevant Purchaser under this Agreement provided that the
Purchaser shall remain jointly and severally liable under this Agreement.

 

12.11              Notices

 

12.11.1     Any notice or other communication in connection with this Agreement
(each, a “Notice”) shall be:

 

(i)                                  in writing in English;

 

(ii)                               delivered by hand, fax, registered post or by
courier using an internationally recognised courier company.

 

12.11.2     A Notice to the Sellers or to either of them shall be sent to the
following address, or such other person or address as the Sellers or VIA Inc may
notify to the Relevant Purchasers from time to time:

 

VIA NET.WORKS Inc
H. Walaardt Sacrestraat 401-403
1117 BM Schipol
The Netherlands

 

Fax:                                                                    +31 205
020 0001

 

Attention:                                  Matt Nydell (Senior Vice President
and General Counsel
and Secretary)

 

12.11.3     A Notice to the Relevant Purchasers shall be sent to the following
address, or such other person or address as the Relevant Purchasers may notify
to the Sellers from time to time:

 

Claranet Group Limited
21 Southampton Row
London WC1B 5HA

 

Fax:                                                                    +44 20
7681 2564

 

Attention:                                  Charles Nasser

 

12.11.4     A Notice shall be effective upon receipt and shall be deemed to have
been received:

 

(i)                                  at the time of delivery, if delivered by
hand, registered post or courier;

 

(ii)                               at the time of transmission in legible form,
if delivered by fax.

 

12.12              Invalidity

 

12.12.1     If any provision in this Agreement shall be held to be illegal,
invalid or unenforceable, in whole or in part, the provision shall apply with
whatever deletion or modification is necessary so that the provision is legal,
valid and enforceable and gives effect to the commercial intention of the
parties.

 

12.12.2     To the extent it is not possible to delete or modify the provision,
in whole or in part, under Clause 12.12.1, then such provision or part of it
shall, to the extent that it is illegal, invalid or unenforceable, be deemed not
to form part of this Agreement and the legality, validity and enforceability of
the remainder of this Agreement shall, subject to any deletion or modification
made under Clause 12.12.1, not be affected.

 

--------------------------------------------------------------------------------


 

12.13              Counterparts

 

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by signing any such counterpart.

 

12.14              Governing Law and Submission to Jurisdiction

 

12.14.1     This Agreement and the documents to be entered into pursuant to it,
save as expressly referred to therein, shall be governed by and construed in
accordance with English law.

 

12.14.2     Each of the parties irrevocably agrees that the courts of England
are to have exclusive jurisdiction to settle any dispute which may arise out of
or in connection with this Agreement and the documents to be entered into
pursuant to it and that accordingly any proceedings arising out of or in
connection with this Agreement and the documents to be entered into pursuant to
it shall be brought in such courts. Each of the parties irrevocably submits to
the jurisdiction of such courts and waives any objection to proceedings in any
such court on the ground of venue or on the ground that proceedings have been
brought in an inconvenient forum.

 

12.15              Appointment of Process Agent

 

12.15.1     The Sellers hereby irrevocably appoint Hogan & Hartson Corporate
Services Limited as their agent to accept service of process in England in any
legal action or proceedings arising out of this Agreement, service upon whom
shall be deemed completed whether or not forwarded to or received by the
Sellers.

 

12.15.2     The Sellers agree to inform the Purchasers in writing of any change
of address of such process agent within 28 days of such change.

 

12.15.3     If such process agent ceases to be able to act as such or to have an
address in England, the Sellers irrevocably agree to appoint a new process agent
in England acceptable to the Purchasers and to deliver to the Purchasers within
14 days a copy of a written acceptance of appointment by the process agent.

 

12.15.4     Nothing in this Agreement shall affect the right to serve process in
any other manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purposes of the enforcement or execution of any judgment or
other settlement in any other courts.

 

In witness whereof this Agreement has been duly executed as a Deed.

 

 

SIGNED as a Deed by and

}

/s/

on behalf of VIA NET.WORKS, Inc.:

 

 

--------------------------------------------------------------------------------


 

SIGNED as a Deed by and

}

/s/

on behalf of VIA NET.WORKS Holdco,
Inc.:

 

 

 

SIGNED as a Deed by and

}

/s/

on behalf of VIA NET.WORKS NY
Corp, Inc.:

 

 

 

SIGNED as a DEED by

}

/s/

and on behalf of Claranet Group
Limited:

 

 

 

SIGNED as a DEED by

}

/s/

and on behalf of Clara.net Holdings
Limited:

 

 

--------------------------------------------------------------------------------


 

Schedule 1
Part 1
Details of the Shares etc.
(Clause 1.1)

 

(1)

 

(2)

 

(3)

 

(4)

Name
of Share Seller

 

Name of
Company

 

Shares

 

Name of Share
Purchaser

VIA NET.WORKS, Inc.

 

VIA NET.WORKS USA, Inc.

 

1,000 shares

 

Clara.net Holdings Limited

VIA NET.WORKS, Inc.

 

VIA NET.WORKS Europe Holding B.V.

 

200 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

VIA NET.WORKS Europe Holding B.V.

 

21 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

Agence des Medias Numeriques S.A.S

 

500 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

Amen Ltd

 

2 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

Agencia de media numerica España S.L.

 

310 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

PSINet Netherlands B.V.

 

40 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

PSINet Belgium BVBA/SPRL

 

750 shares

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

PSINet Germany GmbH

 

1 share

 

Claranet Group Limited

VIA NET.WORKS Holdco, Inc.

 

PSINet Datacenter Germany GmbH

 

1 share

 

Claranet Group Limited

 

--------------------------------------------------------------------------------


 

Schedule 2
Companies and Subsidiaries

 

1                                      Particulars of the Companies

 

1.1

 

Name of Company:

 

VIA NET.WORKS USA, Inc.

 

 

Federal Identification Number:

 

58-205 1588

 

 

Place of Business:

 

15 Piedmont CTR NE # 710, Atlanta, GA 30305

 

 

Date and place of incorporation:

 

26 May 1993 (dissolved 23 July 1995 and reinstated 27 November 1995 effective
from the date of the administrative dissolution); Georgia

 

 

Issued capital stock:

 

1,000 class A shares with a par value of US$1.00 per share

 

 

Authorised capital stock:

 

1,000 class A shares with a par value of US$1.00 per share

 

 

Shareholder and shares held:

 

VIA NET.WORKS, Inc.: 1,000 class A shares held

 

 

Directors:

 

Raymond Walsh, Matt Nydell and Patrick Gaul

 

 

Secretary:

 

Matt Nydell

 

 

 

 

 

1.2

 

Name of Company:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Registered Number:

 

34115551

 

 

Registered Office:

 

H Walaardt Sacrestraat 401, 1117 BM Schiphol-Oost, The Netherlands.

 

 

Date and place of incorporation:

 

5 May 1999; The Netherlands

 

 

Issued share capital:

 

EUR 22,100 divided into 221 shares with a par value of EUR100 each.

 

 

Authorised share capital:

 

EUR 100,000 divided into 1,000 shares with a par value of EUR 100 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 21 shares with a par value of EUR 100 per share VIA
NET.WORKS Inc.: 200 shares with a par value of EUR 100 per share.

 

 

Director:

 

VIA NET.WORKS, Inc.

 

 

Proxy Holders:

 

Mike McTighe, John Steele, Jan Gesmar-Larsen, Malcolm Bell, Karen Slatford

 

--------------------------------------------------------------------------------


 

1.3

 

Name of Company:

 

Agence des Medias Numeriques S.A.S.

 

 

Registered Number:

 

421 527 797 RCS Paris

 

 

Registered Office:

 

12/14 Rond Point des Champs-Elysées, 75008 Paris France

 

 

Date and place of incorporation:

 

13 January 1998; France

 

 

Issued share capital:

 

EUR 37,000 divided into 500 shares with a nominal value of EUR 74 each

 

 

Authorised share capital:

 

EUR 37,000 divided into 500 shares with a nominal value of EUR 74 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 500 shares

 

 

Chairman (President):

 

Dick Theunissen

 

 

 

 

 

1.4

 

Name of Company:

 

AMEN Ltd

 

 

Registered Number:

 

4414694

 

 

Registered Office:

 

1 Canada Square, 29th Floor, Canary Wharf, London E14 5DY

 

 

Date and place of incorporation:

 

11 April 2002; United Kingdom

 

 

Issued share capital:

 

£2 divided into 2 shares of £1 each

 

 

Authorised share capital:

 

1000 shares

 

 

Shareholder and shares held:

 

VIA NETWORKS Holdco, Inc.: 2 shares

 

 

Directors:

 

Matt Stuart Nydell, Raymond Walsh

 

 

 

 

 

1.5

 

Name of Company:

 

AGENCIA DE MEDIA NUMERICA ESPAÑA S.L.

 

 

Company Registration Details:

 

Mercantile Register of Madrid, at Volume 16871, Book 0, Sheet 73, Section 8,
Page M-288441, Registratin 1st

 

 

Registered Office:

 

Paseo de la Castellana, 164, Ent. 2a, 28046 Madrid, Spain

 

 

Date and place of incorporation:

 

August 31, 2001; Bilbao (Spain)

 

 

Issued share capital:

 

EUR 3,100 divided into 310 shares of EUR 10 each

 

 

Authorised share capital:

 

EUR 3,100 divided into 310 shares of EUR 10 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: 310 shares

 

 

Managing Director:

 

Sandrine Girard (resigned on April 19, 2005)

 

 

Directors:

 

Mr. Dick Theunissen and Mr. Antonio Miguel

 

--------------------------------------------------------------------------------


 

 

 

 

 

Caetano Ferreira

 

 

Secretary:

 

Mr. Clifford J. Hendel (Secretary); Mr. Francisco Solchaga Lopez de Silanes
(Vice-Secretary)

 

 

 

 

 

1.6

 

Name of Company:

 

PSINet Netherlands B.V.

 

 

Registered Number:

 

33294922

 

 

Registered Office:

 

Paul van Vlissingenstraat 16, 1096 BK Amsterdam, The Netherlands

 

 

Date and place of incorporation:

 

13 August 1997; The Netherlands

 

 

Issued share capital:

 

NLG 40,000 divided into 40 ordinary shares of NLG 1,000 each

 

 

Authorised share capital:

 

NLG 200,000 divided into 200 ordinary shares of NLG 1,000 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: 40 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

 

 

 

 

1.7

 

Name of Company:

 

PSINet Belgium BVBA/SPRL

 

 

Registered Number:

 

0460.461.275

 

 

Registered Office:

 

Medialaan 32, bus 3, 1800 Vilvoorde, Belgium

 

 

Date and place of incorporation:

 

27 March 1997; Belgium

 

 

Issued share capital:

 

EUR 18,550 dividend into 750 shares without nominal value

 

 

Authorised share capital:

 

EUR 18,550 dividend into 750 shares without nominal value

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: 750 shares held

 

 

Director:

 

James Joseph Henry Demaeght

 

 

 

 

 

1.8

 

Name of Company:

 

PSINet Germany GmbH

 

 

Registered Number:

 

Local Court of Munich, HRB 117930

 

 

Registered Office:

 

Munich

 

 

Date and place of incorporation:

 

10 April 1997; Germany

 

 

Issued share capital:

 

One share in the nominal amount of DM 50,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc: one share held

 

 

Director:

 

Fred Seibl

 

--------------------------------------------------------------------------------


 

1.9

 

Name of Company:

 

PSINet Datacenter Germany GmbH

 

 

Registered Number:

 

Local Court of Berlin-Charlottenburg, HRB 76192

 

 

Registered Office:

 

Berlin

 

 

Date and place of incorporation:

 

10 December 1999; Germany

 

 

Issued share capital:

 

One share in the nominal amount of EUR 25,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Holdco, Inc.: one share held

 

 

Director

 

Fred Seibl

 

2                                      Particulars of the Subsidiaries

 

2.1

 

Name of Company:

 

AMEN NEDERLAND B.V.

 

 

Registered Number:

 

34212499

 

 

Registered Office:

 

H Walaardt Sacrestraat 401, 1117 BM Schiphol, The Netherlands

 

 

Date and place of incorporation:

 

30 November 2004; The Netherlands

 

 

Issued share capital:

 

EUR 18,000 divided into 18,000 shares with a par value of EUR 1.00 each

 

 

Authorised share capital:

 

EUR 90,000 divided into 90,000 shares with a par value of EUR 1 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holdings B.V.: 18,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.2

 

Name of Company:

 

VIA NET.WORKS Nederland B.V.

 

 

Registered Number:

 

17089780

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 EN Son, The Netherlands

 

 

Date and place of incorporation:

 

21 November 1995; The Netherlands

 

 

Issued share capital:

 

EUR 45,000 divided into 10,000 ordinary shares of EUR 4.50 each

 

 

Authorised share capital:

 

EUR 225,000 divided into 50,000 ordinary shares of EUR 4.50 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 10,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

--------------------------------------------------------------------------------


 

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

 

 

 

 

2.3

 

Name of Company:

 

bART HOLDING B.V.

 

 

Registered Number:

 

24270496

 

 

Registered Office:

 

Science Park Eindhoven 5630 5692 EN Son; The Netherlands

 

 

Date and place of incorporation:

 

27 August 1996; The Netherlands

 

 

Issued share capital:

 

EUR 340,355.16

 

 

Authorised share capital:

 

EUR 453,780.22

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 340,355.16 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.4

 

Name of Company:

 

Xenovic Holding B.V.

 

 

Registered Number:

 

24271927

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

15 March 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,241.96

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholders and shares held:

 

Bart Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.5

 

Name of Company:

 

bART Noord Nederland B.V.

 

 

Registered Number:

 

020564446

 

 

Registered Office:

 

Science Park 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

21 December 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,151.21

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholders and shares held:

 

bART Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.6

 

Name of Company:

 

bART Midden Nederland B.V.

 

--------------------------------------------------------------------------------


 

 

 

Registered Number:

 

24274849 (B-ART Midden Nederland)

 

 

Registered Office:

 

Science Park 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

14 May 1996; The Netherlands

 

 

Issued share capital:

 

EUR 18,151.21

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholder and shares held:

 

bART Holding B.V.: 100% shares

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.7

 

Name of Company:

 

Arameta B.V.

 

 

Registered Number:

 

24272259

 

 

Registered Office:

 

Science Park Eindhoven 5630, 5692 En Son, The Netherlands

 

 

Date and place of incorporation:

 

28 January 1997; The Netherlands

 

 

Issued share capital:

 

EUR 18,151.21

 

 

Authorised share capital:

 

EUR 90,756.04

 

 

Shareholder and shares held:

 

bART Holding B.V.: sole shareholder

 

 

Director:

 

bART Holding B.V.

 

 

 

 

 

2.8

 

Name of Company:

 

VIA NET.WORKS Portugal - Tecnologies Da Informação, S.A.

 

 

Registered Number:

 

CRC Lisbon 6.983/NIPC: 503 412 031

 

 

Registered Office:

 

Praça Duque de Saldanha, 1, Edificio Atrium Saldanha, 4H, Lisbon

 

 

Date and place of incorporation:

 

February 1995; Portugal

 

 

Issued share capital:

 

EUR 585,000.00 divided into 117,000 shares of EUR 5 each

 

 

Authorised share capital:

 

EUR 585,000.00 divided into 117,000 shares of EUR 5 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 117,000 shares

 

 

Directors:

 

António Miguel Ferreira Dick Theunissen Brian Berkopec

 

 

Secretary:

 

Pedro José Sardinha Oliveira Cardo

 

--------------------------------------------------------------------------------


 

2.9

 

Name of Company:

 

AMENWORLD Servicos Internet Sociedade Unipessoal LDA

 

 

Registered Number:

 

13019/301204

 

 

Registered Office:

 

Praça do Saldanha, no 1, 4oH, Lisboa

 

 

Date and place of incorporation:

 

30 December 2004

 

 

Issued share capital:

 

EUR 10,000.00

 

 

Authorised share capital:

 

Unlimited

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 100% shares

 

 

Director:

 

António Miguel Caetano Ferreira

 

 

 

 

 

2.10

 

Name of Company:

 

VIA NET.WORKS España S.L.

 

 

Registration Details:

 

Volume 3, 082, Page 186, Section 8, Sheet SE 40,794; entry number 1

 

 

Date and place of incorporation:

 

13 August 1999; Spain

 

 

Issued share capital:

 

EUR 672,150 divided into 67,215 shares of EUR 10 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.: 67,215 shares

 

 

Directors (Joint and Several):

 

Mr. Nathan Wajsman Mr. Louis Bonnet,

 

 

 

 

 

2.11

 

Name of Company:

 

VIA NET.WORKS IRU Co. Ltd

 

 

Registered Number:

 

306317

 

 

Registered Office:

 

Arthur Cox Building, Earlsfort Terrace, Dublin 2

 

 

Date and place of incorporation:

 

6 May 1999: Republic of Ireland

 

 

Issued share capital:

 

IR£1.25 divided into 1 share of IR£1.25

 

 

Authorised share capital:

 

IR£125,000 euro divided into 100,000 Ordinary shares of IR£1.25 euro each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 1 share

 

 

Directors:

 

Alexander French Matt Stuart Nydell

 

 

 

 

 

2.12

 

Name of Company:

 

VIA NET.WORKS, UK Holding Ltd

 

--------------------------------------------------------------------------------


 

 

 

Registered Number:

 

03690730

 

 

Registered Office:

 

c/o Hogan & Hartson One Angel Court, London EC2R 7HJ

 

 

Date and place of incorporation:

 

31 December 1998; England and Wales

 

 

Issued share capital:

 

£10 divided into 10 ordinary shares of £1.00 each

 

 

Authorised share capital:

 

£1,000.00 divided into 1,000 shares of £1.00 each

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 10 shares

 

 

Directors:

 

Matt Stuart Nydell VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.13

 

Name of Company:

 

VIA NET.WORKS, France Holding SAS

 

 

Registered Number:

 

433 596 228 RCS Paris

 

 

Registered Office:

 

127, rue Amelot, 75011 Paris, France

 

 

Date and place of incorporation:

 

27 November 2000; Paris

 

 

Share capital:

 

17,326,400 euros divided into 1,732,640 shares of EUR10 each

 

 

Members:

 

VIA NET.WORKS Europe Holding B.V.; 1,555,800 shares VIA NET.WORKS UK Holdings
Limited: 176,840 shares

 

 

Chairman (Président):

 

Nathan Wajsman

 

 

 

 

 

2.14

 

Name of Company:

 

VIA NET.WORKS Jersey Ltd

 

 

Registered Number:

 

88289

 

 

Registered Office:

 

c/o Jordans (C.I.) Limited, PO Box 456, Postman House, Hue Street, St Helier,
Jersey JE4 5RP

 

 

Date and place of incorporation:

 

9 August 2004; Jersey

 

 

Issued share capital:

 

£1000 divided into 100 shares of £1 each

 

 

Authorised share capital:

 

£10,000 divided into 10,000 shares of £1 each

 

 

Shareholders and shares held:

 

VIA NET.WORKS UK Holding Limited; 1000 shares held

 

 

Directors:

 

Matt Stuart Nydell

 

--------------------------------------------------------------------------------


 

2.15

 

Name of Company:

 

VIA NET.WORKS Deutschland GmbH

 

 

Registered Number:

 

Local Court of Duisburg, HRB 7472

 

 

Registered Office:

 

Duisburg

 

 

Date and place of incorporation:

 

2 April 1993; Germany

 

 

Issued share capital:

 

DEM 18,822,000.00: divided into one share of DEM 18,822,000.00

 

 

Authorised share capital:

 

DEM 18,822,000.00: divided into one share of DEM 18,822,000.00

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; one share

 

 

Director:

 

Fred Seibl

 

 

 

 

 

2.16

 

Name of Company:

 

VIA NET.WORKS Holdco Italy S.r.L.

 

 

Registered Number:

 

13200500158

 

 

Registered Office:

 

Via Turati Filippo 40 Milan

 

 

Date and place of incorporation:

 

28 July 2000

 

 

Issued share capital:

 

EUR 500,000

 

 

Authorised share capital:

 

EUR 500,000

 

 

Shareholders and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 1 quota valued at EUR 495,000 VIA NET.WORKS
UK Limited: 1 quota valued at EUR 5,000

 

 

Directors:

 

Matt Stuart Nydell

 

 

 

 

 

2.17

 

Name of Company:

 

PSINet France Sarl

 

 

Registered Number:

 

394 332 118 RCS Nanterre

 

 

Registered Office:

 

Tour Atlantique - 13ème étage, Place de la Pyramide - 92911 Paris La Défense
Cedex

 

 

Date and place of incorporation:

 

17 March 1994; Paris

 

 

Share capital:

 

373,552.84 euros divided into 144,138 shares

 

 

Member and shares held:

 

VIA NET.WORKS, France Holdings SAS; 144,138 shares held

 

 

Manager (Gérant):

 

Marc le Leau

 

 

 

 

 

2.18

 

Name of Company:

 

VIA NET.WORKS France S.A.

 

--------------------------------------------------------------------------------


 

 

 

Registered Number:

 

408 236 990 RCS Nanterre

 

 

Registered Office:

 

Tour Atlantique - 13ème étage, Place de la Pyramide - 92911 Paris La Défense
Cedex

 

 

Date and place of incorporation:

 

17 July 1996; Pontoise

 

 

Share capital:

 

485,412.92 euros divided into 31,841 shares

 

 

Shareholders and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 2 shares Matt Nydell: 1 share Paulo Baptista:
1 share VIA NET.WORKS, France Holding SAS; 31,837 shares

 

 

Chairman of the Board:

 

Paulo Baptista Gomes Carneiro

 

 

Directors:

 

Nathan Wajsman Matt Nydell

 

 

 

 

 

2.19

 

Name of Company:

 

PSINet Switzerland Sarl

 

 

Registered Number:

 

CH-660-2323998-1

 

 

Registered Office:

 

Chemin de l’Epinglier 2, CH-1217 Meyrin GE.

 

 

Date and place of incorporation:

 

18 December 1998; Switzerland

 

 

Issued quota capital:

 

CHF 200,000 (no division)

 

 

 

 

 

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; All quota

 

 

Managers:

 

Gérard Cauderay James John McCartan

 

 

 

 

 

2.20

 

Name of Company:

 

VIA NET.WORKS Deutsche Holding GmbH

 

 

Registered Number:

 

Local Court of Duisburg, HRB 9349

 

 

Registered Office:

 

Duisburg

 

 

Date and place of incorporation:

 

29 September 2000; Germany

 

 

Issued share capital:

 

EUR 25,000; one share

 

 

 

 

 

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; one share

 

 

Director:

 

Fred Seibl

 

 

 

 

 

2.21

 

Name of Company:

 

VIA NET.WORKS Express B.V.

 

--------------------------------------------------------------------------------


 

 

 

Registered Number:

 

34208904

 

 

Registered Office:

 

H. Walaardt Sacrestraat 401, 1117 BM Schiphol, The Netherlands

 

 

Date and place of incorporation:

 

30 November 2004; The Netherlands

 

 

Issued share capital:

 

EUR 18,000 divided into 18,000 ordinary shares of EUR 1 each

 

 

Authorised share capital:

 

EUR 90,000

 

 

Shareholder and shares held:

 

VIA NET.WORKS Europe Holding B.V.; 18,000 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

 

 

 

2.22

 

Name of Company:

 

AMEN ITALIA S.R.L.

 

 

Company Registration Details:

 

03962200964

 

 

Registered Office:

 

Torre A - Via Senigallia 18/2 - 20161 Milano

 

 

Date and place of incorporation:

 

14 May 2003, registered in the Companies Registry on 29 May 2003; Italy

 

 

Issued share capital:

 

EUR 10

 

 

Authorised share capital:

 

EUR 10

 

 

Shareholder and shares held:

 

Agences des Médias Numériques SAS; one quota representing all of the share
capital

 

 

Chairman of Board of Directors:

 

Maurizio di Salvo

 

 

Director:

 

Thierry Avikian

 

 

 

 

 

2.23

 

Name of Company:

 

Unix Support Nederland B.V.

 

 

Registered Number:

 

27152479

 

 

Registered Office:

 

Paul van Vlissingenstraat 16, 1096 BK Amsterdam, The Netherlands

 

 

Date and place of incorporation:

 

12 February 1996; The Netherlands

 

 

Issued share capital:

 

NLG 40,000 divided into 40 ordinary shares of NLG 1,000 each

 

 

Authorised share capital:

 

NLG 200,000 divided into 200 ordinary shares of NLG 1,000 each

 

 

Shareholders and shares held:

 

PSINet Netherlands B.V.; 40 shares

 

 

Director:

 

VIA NET.WORKS Europe Holding B.V.

 

 

Proxy Holder:

 

Alexander Johan Marie Scholten

 

--------------------------------------------------------------------------------


 

Schedule 3
Contracts
(Clause 2.3.1(iv))

 

1                                      Obligation to obtain Third Party Consents

 

In relation to any Contract which is not assignable without a Third Party
Consent, this Agreement shall not be construed as an assignment or an attempted
assignment and the Relevant Sellers and the Relevant Purchasers shall each use
reasonable endeavours both before and after Closing to obtain all necessary
Third Party Consents on terms reasonably acceptable to the Relevant Purchasers
and the Relevant Sellers as soon as possible and shall keep each other informed
of progress in obtaining such Third Party Consents. The Relevant Sellers shall
deliver to the Relevant Purchasers, on Closing or, if later, as soon as possible
after receipt, any Third Party Consent and an assignment duly executed by the
appropriate parties.

 

2                                      Obligations until Third Party Consents
are obtained/where Third Party Consents are refused

 

2.1                            Subject to paragraph 2.2, the Relevant Purchasers
shall, from Closing, assume, carry out, perform and discharge the Relevant
Seller’s obligations under the Contracts and shall indemnify and keep
indemnified the Relevant Seller against any Liability incurred by that Seller or
any member of the VIA Group arising from the failure by the Relevant Purchaser
to assume, carry out, perform or discharge such obligations and against any
Losses which that Seller may suffer by reason of that Seller taking any
reasonable action to avoid, resist or defend any Liability referred to in this
paragraph and provided that the Relevant Purchaser shall only be liable to the
extent such Liability incurred by that Seller is a Liability which is intended
to be assumed by the Relevant Purchaser pursuant to Clause 2.3.2.

 

2.2                            In respect of any Contract, from Closing until
the relevant Third Party Consent has been obtained, as contemplated by paragraph
1.1, or where the Third Party Consent has been refused and until the earlier to
occur of (i) the date on which trading of VIA Inc’s common stock on NASDAQ and
Euronext ceases and (ii) VIA Inc having completed a distribution to the VIA
Shareholders:

 

2.2.1                   the Relevant Seller shall hold on trust such Contract
and any monies, goods or other benefits received under such Contract to the
extent it is lawfully able to do so or, where it is not lawfully able to do so
or where holding on trust is not possible under local law, that Seller and the
Relevant Purchaser shall make such other arrangements between themselves to
provide to the Relevant Purchaser the benefits of the Contract, including the
enforcement at the cost and for the account of the Relevant Purchaser of all
rights of the relevant Seller against any other party thereto;

 

2.2.2                   to the extent that the Relevant Purchasers are lawfully
able to do so, and subject to the Relevant Purchasers receiving the benefits of
the Contract, the Relevant Purchasers shall at their own expense perform the
Relevant Seller’s obligations under the Contract as agent or sub-contractor and
shall indemnify the Relevant Seller in respect thereof. To the extent that the
Relevant Purchasers are not lawfully able to do so, the Relevant Seller shall,
at the Relevant Purchasers’ cost

 

--------------------------------------------------------------------------------


 

do all such things as the Relevant Purchasers may reasonably require to enable
due performance of the Contract;

 

provided that, in each case, the Relevant Purchasers shall indemnify and keep
indemnified the Relevant Seller or member of the VIA Group against any liability
incurred by the Relevant Seller or any member of the VIA Group as a result of
this paragraph 2.2.

 

3                                      Failure to Obtain Third Party Consents

 

If a Third Party Consent is refused or otherwise not obtained on terms
reasonably acceptable to the Relevant Purchasers within three (3) months of
Closing, references in this Agreement to the Contracts and the VIA Operations
(other than in this paragraph 3) shall be construed as excluding such Contract.

 

4                                      Novation

 

To the extent that the Sellers request the novation of any Contract to a Group
Company or a member of the Purchaser’s Group, the parties shall use their
reasonable endeavours to novate such Contract pursuant to Clause 2.3 and pending
such novation, the provisions of this Schedule 3 shall apply.

 

--------------------------------------------------------------------------------


 

Schedule 4
Employees
(Clause 2.4)

 

1                                      Transfer of Employees

 

1.1                            The Sellers shall and shall procure that the VIA
Group shall:

 

1.1.1                   transfer the employment of each Relevant Employee to a
Group Company prior to the Closing Date; and

 

1.1.2                   not offer employment to, employ or otherwise engage any
Relevant Employee whose employment is transferred pursuant to paragraph 1.1.1
above prior to the Closing Date.

 

1.2                            If any employee other than a Relevant Employee is
transferred to a Group Company or a Relevant Purchaser pursuant to paragraph 1.1
of this Schedule 4:

 

1.2.1                   the Relevant Purchaser shall upon becoming aware of the
transfer of such employee at any time after the Closing Date immediately or as
soon as possible under applicable law terminate such employee’s employment on
terms agreed with the Seller (acting reasonably); and

 

1.2.2                   the Sellers shall indemnify the Relevant Purchasers and
keep the Relevant Purchasers indemnified against all Liabilities relating to or
arising out of such termination and reimburse the Relevant Purchasers for all
costs, expenses and emoluments (including, without limitation, any taxation and
employer’s national insurance contributions) reasonably and properly incurred in
employing such employee in respect of his employment on or after the Closing
Date until such employee is terminated pursuant to paragraph 1.2.1 above.

 

1.3                            The Relevant Purchasers shall be responsible for
all wages, salaries, emoluments and other amounts due or accruing and taxation
and employer’s national insurance contributions payable in respect of the
Relevant Employees with effect from the Closing Date.

 

1.4                            The Sellers shall be responsible for all wages,
salaries, emoluments and other amounts due and accruing and taxation and
employer’s National Insurance contributions payable in respect of the Employees
prior to the Closing Date.

 

1.5                            The Sellers using their reasonable endeavours
(without cost to the Sellers) undertake that they shall not and shall procure
that no other member of the VIA Group and each Group Company shall do or
knowingly omit to do anything prior to the Closing Date unless agreed by the
Relevant Purchasers which would cause any Relevant Employee to terminate their
employment with either of the Sellers or any other company in the VIA Group or
any Group Company before the Closing Date or with the Relevant Purchasers on or
after the Closing Date.

 

2                                      Application of Transfer Provisions

 

2.1                            If any contract of employment, employment
relationship or collective agreement in relation to any employee (other than a
Relevant Employee) employed by either of the Sellers, the other members of the
VIA Group or any Group Company shall have effect as if originally made between
the Relevant Purchasers and such employee (a “Transferred Employee”)

 

--------------------------------------------------------------------------------


 

as a result of the Transfer Provisions (without prejudice to any other rights or
remedies which may be available to the Relevant Purchasers):

 

2.1.1                   the Relevant Purchaser shall, upon becoming aware of the
application of the Transfer Provisions to any such contract of employment or
collective agreement, notify the Seller forthwith and the Seller or any other
member of the VIA Group shall procure that such employees enter into settlement
agreements with the Relevant Sellers and the Relevant Purchaser on termination
of the Transferred Employee’s employment (on terms that the Sellers are liable
for all payments due to such Transferred Employees). The Relevant Purchaser
shall co-operate with the Sellers and take all reasonable steps to assist the
Sellers in procuring that such Transferred Employees enter into termination
agreements as soon as reasonably practicable following Closing; and

 

2.1.2                   the Sellers shall indemnify the Relevant Purchasers and
keep the Relevant Purchasers indemnified against all Liabilities relating to or
arising out of such termination or the transfer of Transferred Employees
(including any Liability arising out of a failure by the Sellers but excluding
any Liability arising out of a failure by the Purchasers to comply with their
obligations under the Transfer Provisions) and shall reimburse the Relevant
Purchasers for all costs, emoluments and expenses (including, without
limitation, any taxation and employer’s national insurance contributions)
reasonably and properly incurred in employing such Transferred Employee in
respect of his employment on or after the Closing Date; and

 

2.1.3                   irrespective of whether the Transferred Employee’s
employment is terminated in accordance with paragraph 2.1.1 above, the Sellers
will indemnify the Relevant Purchasers and keep the Relevant Purchasers
indemnified against any Liabilities which relate to, arise out of or are
connected with any claims brought against the Relevant Purchaser by any
Transferred Employee other than in each case as a result of breach by the
Relevant Purchaser of its obligations under paragraph 2.1.1 above which are due
solely to any act or omission by either of the Sellers, any other member of the
VIA Group or any Group Company or any event, matter or any other occurrence
having its origin prior to the Closing Date and which the Relevant Purchasers
incurs in relation to any contract of employment, or the employment relationship
or collective agreement of one or more of the Transferred Employees pursuant to
the Transfer Provisions and/or in respect of this Agreement.

 

2.2                            The Sellers shall indemnify the Relevant
Purchasers and keep the Relevant Purchasers indemnified against all Liabilities
which relate to or arise out of any dismissal by the Sellers, the VIA Group or
any Group Company of any employee (not being a Relevant Employee) and which the
Relevant Purchasers may incur pursuant to the provisions of the Transfer
Provisions and this Agreement.

 

3                                      Definitions

 

3.1                            For the purposes of this provision the terms:

 

“contract of employment” and “collective agreement” shall have the same meanings
respectively as in the Transfer Provisions;

 

“Transfer Provisions” means the Transfer Regulations and Council Directive
2001/23/EC; and

 

--------------------------------------------------------------------------------


 

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981 (as amended or replaced).

 

--------------------------------------------------------------------------------


 

Schedule 5
VAT

 

1                                      The Sellers and the Purchasers shall use
all reasonable endeavours (including, where appropriate, the making of an
election or application in respect of VAT to any Taxation Authority or entering
into a written agreement) to secure that the sale of the Group so far as carried
on in the European Union is treated as neither a supply of goods nor a supply of
services for the purposes of the laws governing VAT in the relevant member
state.

 

2                                      To the extent that any state outside the
European Union provides for relief or exemption from VAT (or any similar tax on
turnover or added value) on the transfer of a business or a company or treats
such a transaction as being non-taxable for VAT purposes, the Sellers and the
Purchasers shall use all reasonable endeavours (including, where appropriate,
the making of an election or application in respect of VAT (or any similar tax
on turnover or added value) to any Taxation Authority or entering into a written
agreement) to secure such treatment as regards the sale of the Group (insofar as
the business of the Group is carried on in the relevant state) under this
Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6
Closing Obligations

 

1                                      General Obligations

 

1.1                            The Sellers’ Obligations

 

On Closing, the Sellers shall deliver or make available to the Purchasers the
following:

 

1.1.1                   evidence of the due fulfilment of the conditions set out
in Clause 4;

 

1.1.2                   evidence that the Sellers are authorised to execute this
Agreement and the Local Transfer Documents (including, where relevant, any
notarial deeds referred to in this Schedule);

 

1.1.3                   a certificate (the “VIA Closing Certificate”) setting
out details of all Employee bonuses due in respect of 2004, including all
Taxation in relation thereto, to the extent that the same have not been paid by
the Sellers or the Group Companies prior to Closing; and

 

1.1.4                   evidence of the full release of the prejudgment
attachment dated 24 March 2005 over the shares held by VIA Inc in VIA NET.WORKS
Europe Holding B.V.

 

1.2                            The Purchaser’s Obligations

 

On Closing, the Purchasers shall deliver or make available to the Sellers:

 

1.2.1                   the following evidence that the Purchasers are
authorised to execute this Agreement and the Local Transfer Documents
(including, where relevant, any notarial deeds referred to in this Schedule);
and

 

1.2.2                   immediately following the execution of the Local
Transfer Documents, the Relevant Purchaser shall resolve to appoint or procure
the appointment of those individuals identified by the Purchaser as Directors of
the Group Companies with such appointments to be effective as of Closing.

 

2                                      Transfer of the Shares and VIA Operations

 

2.1                            General Transfer Obligations

 

On Closing, the Relevant Sellers and the Relevant Purchasers shall execute
and/or deliver and/or make available Local Transfer Documents and take such
steps as are required to transfer the Shares and the Business Assets.

 

2.2                            Specific Transfer Obligations

 

For the purposes of compliance with paragraph 2.1, the Relevant Sellers and
Relevant Purchaser shall do the following, in relation to any Companies and VIA
Operations that are incorporated or located in the jurisdictions listed below:

 

2.2.1                   Belgium

 

(i)                                  Holdco shall record the transfer of the
Shares owned by it to the Relevant Purchaser in the share register of the PSINet
Belgium B.V.BA/SPRL (“PSINet Belgium”), and shall sign the share register to
that effect.

 

--------------------------------------------------------------------------------


 

(ii)                               The Relevant Purchaser shall sign the share
register of the PSINet Belgium to accept the transfer of the Shares from the
Holdco.

 

(iii)                            Holdco and the Relevant Purchaser shall procure
that the transfer of the Business Assets located in Belgium shall be effected by
means of a notarial deed on terms reasonably satisfactory to the parties to be
executed by a notary public.

 

2.2.2                   France

 

(i)                                  In relation to any Shares having the form
of actions in any Company incorporated in France, Holdco shall deliver to the
Relevant Purchaser duly completed, executed and dated share transfer forms
(ordres de mouvements) in favour of the Relevant Purchaser and Holdco and the
Relevant Purchaser shall execute the registration forms (formulaires de cession
de droits sociaux).

 

(ii)                               Holdco shall deliver to the Relevant
Purchaser any Third Party Consents as Holdco may have obtained;

 

(iii)                            Holdco, any relevant third party and the
Relevant Purchaser shall execute (or shall have executed, with effect on
Closing) assignment or novation agreements on terms reasonably satisfactory to
the parties.

 

2.2.3                   Germany

 

(i)                                  In the case of each of PSINet Germany GmbH
and PSINet Datacenter Germany GmbH (the “GmbH Companies”) Holdco and the
Relevant Purchaser shall enter into a transfer agreement in notarial form on
terms reasonably satisfactory to the parties by means of which Holdco transfers
title to the Shares in the GmbH Companies to the Relevant Purchaser, and the
Relevant Purchaser accepts such transfer.

 

(ii)                               Holdco and the Relevant Purchaser shall
immediately after Closing inform the management of the relevant GmbH Company
with respect to the transfer of the Shares in such GmbH Company.

 

(iii)                            VIA NET.WORKS Deutschland GmbH and VIA
NET.WORKS Deutsche Holding GmbH (the “VIA GmbH Companies”) as transferors and
the Relevant Purchaser as transferee shall enter into a transfer agreement on
terms reasonably satisfactory to the parties by means of which (a) each of the
VIA GmbH Companies transfers title to, and (to the extent applicable) possession
of, all Business Assets belonging to such VIA GmbH Company, to the Relevant
Purchaser, and the Relevant Purchaser accepts such transfers, (b) the Relevant
Purchaser assumes all liabilities incurred by any of the VIA GmbH Companies as
described in Clauses 2.3.2 and 2.3.3 of the Sale and Purchase Agreement and as
existing at Closing or arising, accruing or assessed after Closing in
consequence of any transaction carried out in the ordinary and usual course of
carrying on the Businesses prior to Closing] and undertakes to hold the VIA GmbH
Companies harmless against any such liabilities and the VIA GmbH Companies
accepts such assumption and undertaking, and (c) each of the VIA GmbH Companies
assigns to the Relevant Purchaser all Contracts to which it is a party and as
existing in the Business at Closing, and the Relevant

 

--------------------------------------------------------------------------------


 

Purchaser accepts such transfer and undertakes to hold Holdco harmless against
any liabilities or obligations under those Contracts.

 

(iv)                           In case the transfer of the Business Assets,
liabilities and Contracts requires further acts, notifications or filings,
Holdco shall support the Relevant Purchaser upon reasonable request and at the
costs of the Relevant Purchaser. To the extent that any required consent by the
other contractual party to the assignments of the Contracts referred to in the
preceding paragraph will not have been obtained within four weeks of Closing,
the relevant VIA GmbH Company shall have the right to terminate such Contract in
accordance with its terms or by any mutual agreement with the other contractual
party.

 

2.2.4                   Spain

 

(i)                                  In relation to the transfer of Shares in
Agencia de media numerica España, S.L.:

 

(a)                        Holdco shall deliver to the Relevant Purchaser the
documents of title to the relevant Shares (i.e.: acquisition title).

 

(b)                       Holdco shall deliver to the notary appointed in
respect of the transfer (the “Notary”) a certificate issued by the Secretary of
the Board of Directors, with the approval of the President (or the Director, if
applicable) declaring that all requirements established in the law and the
bylaws have been fulfilled.

 

(c)                        The transfer of the relevant Shares shall be effected
by notarial deed on terms reasonably satisfactory to the parties, executed by
the Notary.

 

(d)                       The Company in question shall register the Relevant
Purchaser as the owner of the Relevant Shares in the Shareholders Register
(“Libro Registro de Socios”).

 

(e)                        Holdco shall deliver or make available to the
Relevant Purchaser the Company’s corporate books, duly updated.

 

(ii)                               Holdco and the Relevant Purchaser shall
ensure that a sale agreement in respect of Agencia de media numerica España
S.L., on terms reasonably satisfactory to the parties, is executed before the
Notary.

 

(iii)                            Holdco and the Relevant Purchaser shall execute
a sale property agreement in relation to any Business Assets located in Spain,
on terms reasonably satisfactory to the parties, before the Notary.

 

(iv)                           Holdco, the Relevant Purchaser and any relevant
third party shall execute, if necessary under the existing agreements, an
assignment or novation agreement on terms reasonably satisfactory to the
parties.

 

(v)                              Holdco shall deliver to the Relevant Purchaser
as many Third Party Consents as the Holdco may have obtained.

 

--------------------------------------------------------------------------------


 

2.2.5                   United Kingdom

 

Holdco shall deliver or make available to the Relevant Purchaser the following
to the extent they relate to Amen Ltd:

 

(i)                                  transfers of the relevant Shares duly
executed by the registered holders in favour of the Relevant Purchaser,
accompanied by the relative share certificate (or an express indemnity in a form
satisfactory to the Relevant Purchaser in the case of any certificate found to
be missing);

 

(ii)                               duly executed transfers of the Business
Assets, together with the relative documents of title and the relevant Third
Party Consents;

 

(iii)                            assignments and novations in such form as may
be agreed by Holdco and the Relevant Purchaser (duly executed as a deed by
Holdco, any third party and, if so reasonably required by Holdco, the Relevant
Purchaser) together with the relative documents of title and such Third Party
Consents as Holdco may have obtained;

 

(iv)                           assignments of Registered Intellectual Property
to the extent it has been possible to prepare and execute these by Closing; and

 

(v)                              those Business Assets which are capable of
transfer by delivery.

 

2.2.6                   Netherlands

 

(i)                                  VIA Inc and Holdco shall transfer the
relevant Shares in VIA NET.WORKS Europe Holding B.V. (“VIA Holding B.V.”) to the
Relevant Purchaser, the Relevant Purchaser shall accept the transfer, and VIA
Inc and Holdco shall procure that Via Holding B.V. acknowledges the transfer,
the foregoing to be effected by execution by VIA Inc, the Relevant Purchaser and
VIA Holding B.V., before a civil law notary, of notarial deeds of transfer on
terms reasonably satisfactory to the parties.

 

(ii)                               Holdco shall transfer the relevant Shares in
PSINet Netherlands B.V. to the Relevant Purchaser, the Relevant Purchaser shall
accept the transfer and Holdco shall procure that PSINet Netherlands B.V.
acknowledges the transfer, the foregoing to be effected by execution by Holdco,
the Relevant Purchaser and PSINet Netherlands B.V., before a civil notary of
notarial deeds of transfer on terms satisfactory to the parties.

 

(iii)                            The Seller shall transfer to the Relevant
Purchaser all property (other than Intellectual Property) forming part of the
Business Assets by execution by the Seller and Relevant Purchaser before a civil
law notary of notarial deeds of transfer of registered property on terms
reasonably satisfactory to the parties.

 

(iv)                           To the extent that they are not held by third
parties at Closing (the foregoing not detracting from any warranty contained in
this Agreement), the Moveable Assets (including Computer Systems where
appropriate) shall be transferred to the Relevant Purchaser on the Closing Date
by the Seller delivering the assets to the Relevant Purchaser or giving the
Relevant Purchaser access or the keys to the locations where the aforesaid
Business Assets are situated, whereupon the aforesaid Business Assets shall be
at the Relevant Purchaser’s full disposal. The Seller shall also

 

--------------------------------------------------------------------------------


 

deliver to the Relevant Purchaser all evidence of ownership of the Business
Assets referred to in this paragraph (iv).

 

(v)                              Those Business Assets referred to in paragraph
(iv) above which are held by third parties at Closing (the foregoing not
detracting from any warranty contained in this Agreement), shall be transferred
to the Relevant Purchaser on the Closing Date by virtue of this Agreement (which
shall constitute a deed as required under Dutch law) and by written notices from
the Seller, given also on behalf of the Relevant Purchaser, to the said third
parties that the latter shall from then on hold the said Business Assets for the
Relevant Purchaser, such notices to be delivered to the third parties by the
Seller on or before the Closing Date.

 

(vi)                           The Business Intellectual Property shall be
transferred to the Relevant Purchaser by assignments in respect of Registered
Intellectual Property and an assignment in Agreed Terms in respect of all other
Intellectual Property.

 

(vii)                        The benefit of the Claims (other than Claims in
order or bearer form) and all other rights referred to in the Agreement (other
than rights in order or bearer form), including without limitation all licences,
consents, authorisations, orders, warrants, confirmations, permissions,
certificates, approvals, registrations and authorities, shall, to the extent
permitted by law, be transferred on the Closing Date to the Relevant Purchaser
by virtue of this Agreement. The Sellers shall give written notice to the
affected third parties of the foregoing transfer on or before the Closing Date.

 

(viii)                     Those Claims and other rights referred to in the
Agreement that are in order or bearer form shall be transferred by the Seller to
the Relevant Purchaser by delivery and, where required, endorsement, to the
Relevant Purchaser of the documents in which such Claims and other rights are
established.

 

(ix)                             The rights and obligations of the Sellers’
Group arising under the Contracts which require Third Party Consents that have
not been obtained by the Closing Date (the foregoing not detracting from any
obligation of the Seller or right of the Relevant Purchaser under this
Agreement), shall be transferred to the Relevant Purchaser on the terms set out
in Schedule 3.

 

(x)                                In respect of any Contract in respect of
which the required Third Party Consent was obtained prior to signature of this
Agreement, the rights and obligations of the Seller’s Group under such Contract
shall, to the extent permitted by law, be transferred by the Seller to the
Relevant Purchaser on the Closing Date by virtue of this Agreement which shall
constitute a deed of assignment as required under Dutch law. The Seller and the
Relevant Purchaser shall jointly notify the affected third parties of this
assignment by written notice delivered on the Closing Date.

 

(xi)                             The rights and obligations of the Sellers’
Group under the Contracts in respect of which the required Third Party Consents
are obtained after signature of this Agreement but prior to Closing, shall, to
the extent permitted by law, be transferred by the Seller to the Relevant
Purchaser on the Closing Date by the Seller and the Relevant Purchaser executing
Local Transfer Documents in the form of a deed of assignment on terms

 

--------------------------------------------------------------------------------


 

reasonably satisfactory to the parties. The Seller and the Relevant Purchaser
shall jointly notify the affected third parties of the foregoing transfer by
written notice delivered on the Closing Date.

 

2.2.7                   United States

 

The Relevant Purchaser shall deliver or make available to VIA Inc. a receipt for
the stock certificates delivered pursuant to item (i) below.

 

VIA Inc. shall deliver or make available to the Relevant Purchaser the following
to the extent they relate to VIA NET.WORKS U.S.A., Inc. (“VIA USA”):

 

(i)                                  stock certificates for the relevant Shares,
each accompanied by a stock power duly executed by the registered holder of such
Shares, in favour of the Purchaser;

 

(ii)                               duly executed transfers of the Business
Assets, together with the relative documents of title and the relevant Third
Party Consents;

 

(iii)                            assignments of Registered Intellectual Property
in accordance with Schedule 4 to the extent it has been possible to prepare and
execute these by Closing;

 

(iv)                           assignments and novations in such form as may be
agreed by VIA Inc. and the Purchaser (duly executed by VIA Inc. and any third
party whose signature is reasonably requested by the Purchaser or VIA Inc.)
together with the relative documents of title and such Third Party Consents as
VIA Inc may have obtained; and

 

(v)                              a certificate stating that VIA Inc (a) owns
100% of the outstanding issued share capital of VIA USA, (b) consents to the
shares held in VIA USA being transferred and (c) waives any rights it may have
under Article XI.B of the Charter of VIA USA as a result of the transfer.

 

3                                      Further Obligations in Addition to
Transfer

 

3.1                            General Obligations

 

The Seller shall deliver or make available to the Relevant Purchasers the
following in each case to the extent applicable and required under the laws of
the respective jurisdiction of the Group Companies:

 

3.1.1                   the written resignations on terms reasonably
satisfactory to the parties (and legalised by a notary where required) of each
of the persons named in Schedule 3 from the office or position specified in
Schedule 3, to take effect on Closing;

 

3.1.2                   evidence that all persons referred to in 3.1.1 above
holding share(s) in any Group Company under a nominee-type arrangement or any
arrangement having a similar effect have transferred such share(s) to such other
persons as the Relevant Purchasers may specify, to take effect on Closing;

 

3.1.3                   if practicable, the Sellers having used reasonable
endeavours to obtain the same, the written resignations of the auditors of the
Group Companies concerned to take effect on the Closing Date, with
acknowledgements signed by each of them in a form satisfactory to the Relevant
Purchasers to the effect that they have no claim

 

--------------------------------------------------------------------------------


 

against any Group Company or otherwise complying with any relevant law or
regulation;

 

3.1.4                   irrevocable powers of attorney or such other appropriate
document (in such form and terms as the Relevant Purchasers may reasonably
require) executed by each of the holders of the Shares in favour of the Relevant
Purchasers or as it may direct to enable it (pending registration of the
relevant transfers) to exercise post Closing all voting and other rights
attaching to the Shares and to appoint proxies for this purpose with an express
undertaking of the holder of the Shares not to exercise such voting and other
rights attached to the Shares;

 

3.1.5                   written waivers or consents in relation to pre-emption
rights as the Relevant Purchasers may reasonably require signed by shareholders
of the Companies to enable the Relevant Purchasers or its nominees to be
registered as holder of the Shares;

 

3.1.6                   releases or waivers on terms reasonably satisfactory to
the parties in respect of the Encumbrances affecting any of the Shares, or any
of the Business Assets;

 

3.1.7                   any releases which the parties have obtained under
Clause 7.4;

 

3.1.8                   in each case where the said information is not in the
possession of the relevant Group Company, the corporate books and records, duly
written up-to-date), including the shareholders’ register and share certificates
in respect of the Subsidiaries, and all other books and records, all to the
extent required to be kept by each Group Company under the law of its
jurisdiction of incorporation;

 

3.1.9                   in each case where the said information is not at the
Properties all other books, records and other information relating primarily to
the Group Companies or the VIA Operations (save for books, records and other
information which the Seller is required by law to retain) and all information
relating to customers, suppliers, agents and distributors and other information
relating primarily to the Group Companies or the VIA Operations (including the
Relevant Employees) as the Relevant Purchasers may reasonably require and
copies, or, at the Seller’s option, originals of any such books, records,
documents or other information in the possession or control of the Seller which
relate only in part to the Group Companies or the VIA Operations and which the
Relevant Purchasers may reasonably require;

 

3.1.10            evidence as to:

 

(i)                                  the acceptance by shareholders or the
directors of each of the relevant Group Companies of the resignations referred
to in paragraph 3.1.1;

 

(ii)                               the acceptance by shareholders of the
relevant Group Companies of the resignation of the auditors referred to in
paragraph 3.1.3; and

 

(iii)                            the approval by the shareholders or the
directors of the transfer of the Shares or the sale of the VIA Operations to the
Relevant Purchasers,

 

where such acceptance or approval is required by law or under the constitutional
documents of the Group Company concerned;

 

--------------------------------------------------------------------------------


 

3.1.11            evidence reasonably satisfactory to the Relevant Purchasers of
the revocation of existing authorities given by the Group Company to banks (in
respect of the operation of its bank accounts);

 

3.1.12            other requirements, e.g. certified copies of board resolutions
changing registered office, changing accounting reference date, changing
constitutional documents; and

 

3.1.13            all original deeds and documents relating to any Group
Company’s interests in or title to the Properties to the extent the same are not
in the possession or under the control of the relevant Group Company.

 

--------------------------------------------------------------------------------


 

Schedule 7
Warranties given under Clause 8.1

 

1                                      Corporate Information

 

1.1                            The Shares and the Group Companies

 

1.1.1                   The Relevant Seller listed in Schedule 1:

 

(i)                                  is the sole legal and beneficial owner of
the Shares listed opposite the name of that Seller in Schedule 1; and

 

(ii)                               has the right to exercise all voting and
other rights over the Shares.

 

1.1.2                   The Shares comprise the whole of the issued share
capital of the Companies, have been properly and validly issued and are each
fully paid.

 

1.1.3                   The shareholders specified in paragraph 2 of Schedule 2:

 

(i)                                  are the sole legal and beneficial owners of
the shares in the Subsidiaries; and

 

(ii)                               have the right to exercise all voting and
other rights over such shares.

 

1.1.4                   The shares in the Subsidiaries comprise the whole of the
issued and allotted share capital of the Subsidiaries, have been properly and
validly issued and allotted and each are fully paid.

 

1.1.5                   No person has the right (whether exercisable now or in
the future and whether contingent or not) to call for the allotment, conversion,
issue, registration, sale or transfer, amortisation or repayment of any share
capital or any other security giving rise to a right over, or an interest in,
the capital of any Group Company under any option, agreement or other
arrangement (including conversion rights and rights of pre-emption).

 

1.1.6                   There are no Encumbrances on the shares in any Group
Company.

 

1.1.7                   No third party consents are required for the transfer of
the Shares pursuant to this Agreement other than the approval of VIA
Stockholders as referred to in Clause 4.1.

 

1.1.8                   No Group Company has any interest in, or has agreed to
acquire, any share capital or other security referred to in paragraph 1.1.5 of
any other company (wherever incorporated) other than the Subsidiaries set out in
Schedule 2.

 

1.1.9                   The particulars contained in Schedule 2 are true and
accurate.

 

1.2                            Constitutional Documents, Corporate registers and
minute books

 

1.2.1                   The constitutional documents in the Data Room are true
and accurate copies of the constitutional documents of the Group Companies and
there have not been and are not any breaches by any Group Company of its
constitutional documents which would have a material adverse effect on the
business of the Group.

 

1.2.2                   The register of members and minute books for meetings of
members required to be maintained by each Group Company under the law of the
jurisdiction of its incorporation:

 

--------------------------------------------------------------------------------


 

(i)                                  are up-to-date;

 

(ii)                               are maintained in accordance with applicable
law; and

 

(iii)                            contain complete and accurate records of all
matters required to be dealt with in such books and register,

 

in each case in all material respects.

 

1.2.3                   All registers of members and minute books of the Group
Companies are in the possession (or under the control) of the Sellers, the
relevant Group Company or legal counsel to the relevant Group Company and no
written notice or allegation that any of such books and records is incorrect or
should be rectified has been received.

 

2                                      Accounts

 

2.1                            Consolidated Accounts

 

The Consolidated Accounts have been prepared in accordance with applicable law
and with US GAAP at the Accounts Date so as to give a true and fair view of the
state of affairs of the VIA Group and the Group Companies taken as a whole at
the Accounts Date and of the profits or losses for the period concerned.

 

2.2                            Solus Accounts

 

The Solus Accounts have been prepared in accordance with applicable law and with
the accounting principles, standards and practices generally accepted at 31
December 2003 in the jurisdiction in which the relevant Group Company is
incorporated so as to give a true and fair view of the state of affairs of each
Group Company for which Solus Accounts have been prepared at 31 December 2003
and of the profits or losses for the period concerned.

 

2.3                            Management Accounts

 

2.3.1                   The unaudited management accounts relating to the Group
Companies for the two (2) month period ended 28 February 2005 (the “Management
Accounts” and the “Management Accounts Date”, respectively), a copy of which is
included in the Data Room under the folder entitled “VIA Inc”, have been
prepared on bases consistent in all material respects with those employed in the
preparation of the Consolidated Accounts, as adjusted for US GAAP.

 

2.3.2                   The Management Accounts do not materially misstate the
assets and liabilities of the Group as at the Management Accounts Date nor the
profits or losses of the Group for the period concerned having regard to the
purposes for which they have been prepared.

 

3                                      Financial Obligations

 

3.1                            Financial Facilities

 

Details of all financial facilities (including loans, derivatives and hedging
arrangements outstanding or available to the Group Companies are given in the
Disclosure Letter and/or the Data Room.

 

--------------------------------------------------------------------------------


 

3.2                            Guarantees

 

Other than in the ordinary and usual course of business or pursuant to this
Agreement or the Finance Documents, there is no outstanding guarantee,
indemnity, suretyship or security given:

 

3.2.1                   by any Group Company; or

 

3.2.2                   for the benefit of any Group Company.

 

4                                      Assets

 

4.1                            The Properties

 

4.1.1                   No Group Company owns any real property.

 

4.1.2                   True and complete copies of all leases with a rental
cost in excess of EUR 75,000 per lease relating to office and data centres
relevant to any Group Company’s are contained in the Data Room.

 

4.1.3                   Each Property has the benefit of such rights in the
document entitled “Real Property Leasehold Interest Summary Relating to Offices
and Data Centres” and easements as are necessary for the existing use of the
Property.

 

4.1.4                   There is no outstanding notice or dispute involving the
relevant Group Company and any third party as to the occupation or use of any
Property which would, if implemented or enforced, have a material adverse effect
on the business of the Group carried out at that Property.

 

4.2                            Leases

 

Where any Property is leased by a Group Company:

 

4.2.1                   there is no subsisting breach (other than non or late
payment of rent and no non-observance of any covenant, condition or agreement
contained in the lease under which the Group Company holds its interest in the
Property, on the part of the relevant landlord or the Group Company, which would
have a material adverse effect on the business of the relevant Group Company
carried on at the Property.

 

4.2.2                   there is no right for the landlord to terminate the
lease before the expiry of the contractual term other than by breach of the
lease by the lessee.

 

4.3                            Ownership of Assets

 

All tangible assets included in the Accounts or acquired by any of the Group
Companies since the Accounts Date, excepting rights and retention of title
arrangements arising by operation of law or in the ordinary and usual course of
business (such as leasing arrangements):

 

4.3.1                   are legally and beneficially owned by the Group
Companies;

 

4.3.2                   are, where capable of possession, in the possession or
under the control of the relevant Group Company except Customer Premises
Equipment, situated at customer sites or physical points of presence and assets
owned by the Group Companies at physical points of presence;

 

--------------------------------------------------------------------------------


 

4.3.3                   are free from Encumbrances other than Permitted
Encumbrances (save for Permitted Encumbrances of the type described in paragraph
(b) of the definition of Permitted Encumbrances);

 

4.3.4                   are not the subject of any factoring arrangement,
conditional sale or credit agreement.

 

5                                      Intellectual Property and Information
Technology

 

5.1                            Ownership etc.

 

5.1.1                   All of the Business Intellectual Property and the
Material Group IP is:

 

(i)                                  legally owned, licensed to or used under
the authority of the owner by the Seller, in the case of the Business
Intellectual Property; or

 

(ii)                               legally owned by, licensed to or used under
the authority of the owner by the Group Companies, in the case of the Material
Group IP.

 

Copies of all such licences and authorities (excluding any shrink-wrap licences
for computer software and domain names) are included in the Data Room.

 

5.1.2                   The Material Group IP and the Business Intellectual
Property in each case owned by the Group Companies or the Sellers as the case
may be is:

 

(i)                                  not being infringed, attacked or opposed by
any person;

 

(ii)                               not licensed to a third party other than
pursuant to an agreement identified in the Data Room, to end users in the
ordinary course of business under end user license agreements or except as set
out in the Disclosure Letter; and

 

(iii)                            not subject to any Encumbrance other than a
Permitted Encumbrance (save for Permitted Encumbrances of the type described in
paragraph (b) of the definition of Permitted Encumbrances).

 

5.1.3                   The Data Room lists all Registered Intellectual
Property:

 

(i)                                  forming part of the Business Intellectual
Property; or

 

(ii)                               owned by a Group Company and forming part of
the Group Intellectual Property.

 

5.1.4                   The document entitled “Business Intellectual Property”
contained in the Data Room lists all unregistered trade marks:

 

(i)                                  forming part of the Business Intellectual
Property; or

 

(ii)                               owned by a Group Company and forming part of
the Group Intellectual Property and which in each case is, material to the
business of the Group.

 

5.2                            Licences

 

The:

 

5.2.1                   Licence Agreements; and

 

5.2.2                   all licences and agreements relating to the Material
Group IP are included in the Data Room,

 

--------------------------------------------------------------------------------


 

(including all amendments, novations, supplements or replacements to those
licences and agreements) are in full force and effect, no notice having been
given on either side to terminate them and the obligations of all parties have
been fully complied with.

 

5.3                            Employee Rights

 

Except as set out in the Data Room, there are no outstanding claims against any
Group Company or the Seller under any contract or under any law providing for
employee compensation in respect of any rights or interests in Intellectual
Property.

 

5.4                            Infringement

 

5.4.1                   Excluding patents and similar rights, the processes
employed and the products and services dealt in by:

 

(i)                                  the Seller in relation to or in connection
with the business of the Group; and

 

(ii)                               each Group Company,

 

do not use, embody or infringe any rights or interests of any third party in
Intellectual Property (other than those licensed to the Seller or the Group
Companies pursuant to the agreements described at paragraph 5.2 above) which
would have a material adverse effect on the business of the Group.

 

5.4.2                   Excluding patents and similar rights, no written notice
of any claims of infringement of rights or interests, in each case of the nature
referred to in 5.4.1, has been received by any Group Company or member of the
VIA Group.

 

5.5                            Sufficiency

 

The Business Intellectual Property and the Group Intellectual Property comprise
sufficient rights and interests in Intellectual Property reasonably necessary
for the carrying on of the business of the Group in the manner and to the extent
carried on as at the date hereof.

 

5.6                            Other Provisions

 

5.6.1                   The Data Room contains a full list of domain names under
the folder entitled “Domain Names” which are:

 

(i)                                  included in the Business Intellectual
Property; or

 

(ii)                               registered in the name of any Group Company
and included in the Group Intellectual Property.

 

5.6.2                   No action has been knowingly taken by the Seller or any
Group Company to damage or otherwise adversely affect the reputation or goodwill
associated with any unregistered trade mark identified in set out in the
document entitled “Business Intellectual Property” contained in the Data Room.

 

5.7                            Computer Systems

 

5.7.1                   In relation to the Seller’s Computer Systems and the
Group Companies’ Computer Systems:

 

(i)                                  the present capacity, capability,
functionality and performance of the Computer Systems are sufficient to satisfy
the business requirements of the Group Companies as at the date hereof;

 

--------------------------------------------------------------------------------


 

(ii)                               there are no performance reductions or
breakdowns of, or logical or physical intrusions to, any Computer Systems or
losses of data which are having a material adverse effect on the business of the
Group;

 

(iii)                            each of the Computer Systems are owned by,
leased by or licensed to the relevant Group Company;

 

(iv)                           the Data Room contains accurate details of the
Group’s current procedures with a view to security of the Computer Systems and
data stored on them;

 

(v)                              the data storage capability, functionality and
performance of the Computer Systems are sufficient in all material respects to
conduct the Group’s business (as it is now conducted);

 

(vi)                           the Group Companies have full and unrestricted
access to and use of the Computer Systems and no third party agreements or
consents are required to enable the Group Companies to continue such access and
use following Closing; and

 

(vii)                        all material services relating to, and licences of,
Computer Services are provided under written contracts with the Group (including
maintenance and support, security, disaster recovery, management and utilisation
(including escrow arrangements relating to the deposit of source codes,
facilities management and computer bureau services agreements)) and true copies
of which are included in the Data Room.

 

5.7.2                   The Computer Systems are sufficient for the purposes of
carrying on the business of the Group in the manner and to the extent carried on
as at the date hereof.

 

5.7.3                   All the operating data of the Group Companies (being
data materially required for the Group Companies to be able to provide services
to their customers, to bill such customers, pay their suppliers, manage and
compensate their employees and maintain internal and external e-mail
communications systems for their employees) has been regularly archived in soft
copy form.

 

5.7.4                   The Group Company has in its unencumbered possession or
has unrestricted access to up-to-date and accurate source code for all material
bespoke software which has been written or produced in-house by the Group.

 

5.7.5                   Copies of all licences and escrow agreements relating to
software material to the Group, either individually or in the aggregate, are
included in the Data Room. The licences of such software have been complied with
by the relevant Group Company in all material respects in the operation of the
business of the Group and any restrictions in those licences do not materially
and adversely affect the present conduct of the business of the Group.

 

5.8                            Data Protection

 

5.8.1                   No written notice alleging non-compliance with any
applicable data protection legislation (including any enforcement notice,
deregistration notice, transfer prohibition notice or any equivalent notice) has
been received by any of the Group Companies or the Seller from any competent
data protection authority.

 

5.8.2                   No Group Company or the Seller is involved in a dispute
with an individual in respect of any infringement or alleged infringement of any
applicable data

 

--------------------------------------------------------------------------------


 

protection legislation and no Group Company or the Seller has received a written
claim for compensation from any individual in respect of any such infringement
or alleged infringement in the previous 12 months.

 

5.8.3                   There is no outstanding court order against any Group
Company or the Seller in respect of the rectification or erasure of personal
data.

 

6                                      Contracts

 

6.1                            Contracts

 

No Group Company is a party to or subject to any Material Contract which:

 

6.1.1                   is not in the ordinary and usual course of business;

 

6.1.2                   is not on an arm’s length basis;

 

6.1.3                   is of a long term nature that is, unlikely to have been
fully performed, in accordance with its terms, more than 36 months after the
date on which it was entered into or undertaken;

 

6.1.4                   restricts its freedom to carry on its business in any
part of the world in such manner as it thinks fit so as to have a material
adverse effect on the Group.

 

6.2                            Joint Ventures etc.

 

Except as disclosed in the Data Room, no Group Company is, or has agreed to
become, a member of any joint venture, consortium, partnership or other
association (other than a recognised trade association in relation to which the
Group Company has no liability or obligation except for the payment of annual
subscription or membership fees).

 

6.3                            Agreements with Connected Parties

 

6.3.1                   There are no existing contracts, and have not been since
1 January 2004 any contracts, between, on the one hand, any Group Company and,
on the other hand, the Seller or any other member of the VIA Group other than on
normal commercial terms in the ordinary and usual course of business or which
cannot be terminated on less than 30 days notice and other than those contracts
included in the Data Room.

 

6.3.2                   The Seller is not nor is any Group Company party to any
contract material to the business of the Group, with any current or former
employee or current or former director or officer of any such Group Company or
the Seller or in which any such person is interested (whether directly or
indirectly), other than on normal commercial terms in the ordinary and usual
course of business.

 

6.4                            Material Contracts

 

6.4.1                   All the Material Contracts to which a Group Company is
party are in full force and effect and other than the late or non-payment of
monies owing, have been duly complied with by the relevant Group Company in all
material respects and nothing has occurred whereby any of them is subject to
early termination or which has given rise to a material claim in damages under
any of them by any party to any of them.

 

6.4.2                   Copies of all Contracts and Material Contracts are
contained in the Data Room.

 

--------------------------------------------------------------------------------


 

6.4.3                   The transactions contemplated by this Agreement will not
result in a material breach of, or give any third party a right to terminate any
Material Contract.

 

7                                      Employees and Employee Benefits

 

7.1                            Employees and Terms of Employment

 

7.1.1                   The Data Room contains details, in relation to each
Group Company and the VIA Operations, of:

 

(i)                                  the total number of the Employees;

 

(ii)                               the salary and other benefits, period of
continuous employment, location, grade, age and notice period of each Employee;
and

 

(iii)                            the terms of the contract of employment of each
Senior Employee.

 

7.2                            Termination of Employment

 

7.2.1                   Since 31 December 2004 no Senior Employee has given or
received notice terminating his or her employment.

 

7.2.2                   In relation to any claim received by a Group Company, no
liability which remains undischarged has been incurred by any Group Company or
the Seller for:

 

(i)                                  breach of any contract of employment with
any Employee; or

 

(ii)                               breach of any statutory employment right.

 

7.2.3                   Except as provided, reflected or noted in Management
Accounts, neither the Seller nor any Group Company has made or agreed to make
any payment or provided or agreed to provide any benefit to any Employee or
former employee employed by the Group Company or the Seller with regard to the
VIA Operations since 31 December 2004 or any dependant of such Employee or
former employee in connection with the proposed termination or suspension of
employment of any such Employee or former employee.

 

7.3                            Works Councils and Employee Representative Bodies

 

The Data Room contains details of all work councils and employee representative
bodies which by law or any collective bargaining agreement have the right to be
informed and/or consulted on matters which affect the Employees.

 

7.4                            Collective Bargaining Agreements etc.

 

Other than national collective bargaining agreements or industry wide collective
agreements, the union recognition agreements, collective agreements and European
Works Council agreements contained in the Data Room are all the agreements
between the Group Companies and the Seller and trade unions or representative
bodies.

 

7.5                            Bonus or other Profit-related Schemes

 

There are contained in the Data Room the rules and other documentation relating
to all share incentive, share option, profit sharing, bonus or other incentive
arrangements for or affecting any Employees or other workers or former employees
or other former workers of

 

--------------------------------------------------------------------------------


 

the Group Companies or the Seller since 31 December 2003 together with details
of all awards allocated and options granted by each Group Company.

 

7.6                            Group Retirement Benefit Arrangements

 

The Group Companies are in compliance with the terms of any retirement, death,
disability or life assurance benefits provided to Employees in all material
respects and the Data Room contains copies of all such forms as are material in
the context of the Group.

 

8                                      Legal Compliance

 

8.1                            Licences and Consents

 

To the extent that either of the Sellers or any Group Company is solely
responsible for obtaining them, all licences, consents, authorisations, orders,
warrants, confirmations, permissions, certificates, approvals, registrations and
authorities material to the business of the Group as carried on at the date
hereof have been obtained, are in force and are being complied with in all
material respects.

 

8.2                            Compliance with Laws

 

8.2.1                   Each Group Company and the Seller is conducting, and
during the two year period prior to Closing or, if shorter, the period since the
relevant Group Company was acquired by the Seller’s Group, has conducted, the
business of the Group in material compliance with applicable laws and
regulations in each country in which the business of the Group is carried on
except where such non-compliance does not materially and adversely effect the
present conduct of the business of the Group.

 

8.2.2                   There is no investigation, disciplinary proceeding or
enquiry by, or order, decree, decision or judgment of, any court, tribunal,
arbitrator, governmental agency or regulatory body outstanding against any Group
Company or the Seller or any person for whose acts or defaults it may be
vicariously liable which would have a material adverse effect upon the business
of the Group.

 

8.2.3                   No Group Company or the Seller has received any written
notice during the past 12 months from any court, tribunal, arbitrator,
governmental agency or regulatory body with respect to a violation and/or
failure to comply with any applicable law or regulation or requiring it to take
or omit any action which in any case would have a material adverse effect on the
business of the Group.

 

9                                      Litigation

 

9.1                            Current Proceedings

 

Except as set out in the Data Room, no Group Company nor either Seller is
involved whether as claimant or defendant or other party in any claim, legal
action, proceeding, suit, litigation, prosecution, investigation, enquiry or
arbitration (other than as claimant in the collection of debts arising in the
ordinary and usual course of its business none of which exceeds $20,000) which
would have a material adverse effect on the business of the Group.

 

--------------------------------------------------------------------------------


 

9.2                            Threatened Proceedings

 

No such claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry or arbitration of material importance has been threatened
in writing by or against any Group Company or the Seller (or any person for
whose acts or defaults a Group Company or the Seller may be vicariously liable)
which would have a material adverse effect on the business of the Group.

 

9.3                            Circumstances likely to lead to claims

 

The Seller has not received any written notice of any investigation,
disciplinary proceeding or other circumstances likely to lead to any such claim
or legal action, proceeding, suit, litigation, prosecution, investigation,
enquiry or arbitration which would have a material adverse effect on the
business of the Group.

 

9.4                            Disputes with Creditors

 

Material particulars of all disputes (other than those relating solely to the
late payment or non-payment of monies due) between each Group Company and its
creditors in respect of amounts of $100,000 or more due to such creditors are
set out in the Disclosure Letter or in the Data Room.

 

10                               Insurance

 

10.1                     Particulars of Insurances

 

Copies of all documentation relating to the insurance policies of the Group
Companies in the possession of the Seller and material to the business of the
Group are contained in the Data Room.

 

10.2                     Insurance Claims

 

10.2.1            Details of all outstanding insurance claims in excess of
$100,000 made during the past twelve (12) months are contained in the Disclosure
Letter or the Data Room.

 

10.2.2            No circumstances exist which are likely to give rise to any
insurance claim in excess of $100,000.

 

11                               Tax

 

11.1                     Company Residence

 

Each Group Company has been resident for tax purposes in its country of
incorporation and has not been resident anywhere else at any time since its
incorporation and will be so resident at Closing. For the avoidance of doubt,
references to residence in this paragraph shall be construed as references to
residence as determined by the local law of the jurisdiction or jurisdictions
concerned and not by reference to the provisions of any relevant double taxation
treaty or convention.

 

11.2                     Returns and Information

 

11.2.1            All registrations, returns, computations, notices and
information which are or have been required to be made or given in the previous
twelve months by each Group Company for any Taxation purpose (i) have been made
or given on a proper basis

 

--------------------------------------------------------------------------------


 

and are up-to-date and correct and (ii) no written notice has been received by
any Group Company of any dispute with any Tax Authority.

 

11.2.2            Each Group Company has maintained all records required to be
maintained for Taxation purposes or which may be required to calculate any
Taxation payable or the amount of any Taxation Benefit.

 

11.3                     Payment of Taxation

 

11.3.1            In the two years prior to the date hereof, each Group Company
has paid all Taxation which it is or has been liable to pay or account for and
the due date for payment of which has fallen prior to the date hereof and has
not received any written notice that it is liable to any fine, penalty,
surcharge or interest in connection with Taxation that remains outstanding.

 

11.3.2            In the two years prior to the date hereof, each Group Company
has deducted or withheld all Taxation which it has been obliged by law to deduct
or withhold from payments made by it and has properly accounted to the relevant
Tax Authority for the Taxation so deducted or withheld.

 

11.4                     Special Regimes/Elections/Rulings

 

There are set out in the Disclosure Letter, with express reference to this
paragraph, full particulars of any agreement, arrangement or election between
any Group Company and any Tax Authority pursuant to which the relevant Group
Company is authorised not to comply with, but for such agreement or arrangement,
would be its statutory obligations.

 

11.5                     Tax Equalisation Payments

 

11.5.1            No Group Company is under any obligation to surrender or
otherwise transfer any Taxation Benefit.

 

11.5.2            No Group Company is liable to make a payment for utilisation,
surrender or other transfer of any Taxation Benefit (“Taxation Equalisation
Payment”), nor is any Taxation Equalisation Payment received by any Group
Company liable to be refunded.

 

11.5.3            There are set out in the Disclosure Letter, with express
reference to this paragraph, or the Data Room, full particulars of all
surrenders or other transfers of any Taxation Benefit made by any Group Company
since the Accounts Date.

 

12                               Important Business Issues since the Accounts
Date

 

12.1                     Since 31 December 2004:

 

12.1.1            there has been no material adverse change in the financial or
trading position or prospects of the Group taken as a whole (other than (i) in
connection with the current financial position of the Group to the extent
disclosed to the Relevant Purchasers in the Data Room in writing or otherwise
publicly available (including without limitation the liquidity of the Group and
the individual Group Companies); (ii) a change affecting or likely to affect all
companies carrying on business in similar countries in which the Group carries
on business); (iii) a material adverse change in stock or other financial
markets, interest rates, exchange rates or other general economic conditions;
(iv) any matter contained in the Disclosure Letter or

 

--------------------------------------------------------------------------------


 

the Data Room; or (v) any matter effected pursuant to or in accordance with this
Agreement including the change in control of the Group Companies resulting from
the sale and purchase of the Shares) and no event, fact or matter has occurred
which will give rise to any such change;

 

12.1.2            no Group Company has acquired, or agreed to acquire, any
single capital asset having a value in excess of $100,000;

 

12.1.3            no Group Company has disposed of, written off, or agreed to
dispose of or write off, any capital asset having a value reflected in the
Accounts in excess of $100,000 or acquired since the Accounts Date;

 

12.1.4            except as provided in the Finance Documents, no Group Company
has borrowed or raised any money or taken up any financial facilities and no
Group Company has repaid any borrowing or indebtedness in advance of its stated
maturity;

 

12.1.5            no dividend or other payment which is, or could be treated as,
a distribution has been declared, paid or made by any Group Company;

 

12.1.6            except in connection with the transaction contemplated by this
Agreement or in the ordinary course of business, no resolution of the
shareholders of any Group Company has been passed;

 

12.1.7            no Group Company has changed its accounting reference date;

 

12.1.8            no share or loan capital has been allotted, issued, repaid or
redeemed or agreed to be allotted, issued, repaid or redeemed by any Group
Company; and

 

12.1.9            no Group Company has redeemed or purchased or agreed to redeem
or purchase any of its share capital.

 

12.16              Since the Management Accounts Date no Group Company has sold
or agreed to sell a debt at less than its value in the Management Accounts and
no debt has been released, deferred, subordinated or written off by any Group
Company other than between Group Companies or between Group Companies and the
VIA Group.

 

13                               Disclosure of Information

 

13.1                     The Data Room has been collated by the Seller in good
faith and the Seller has not knowingly included any matter which is untrue or
knowingly omitted any matter the omission of which is material to the business
of the Group.

 

13.2                     Each document in the Data Room is a true and complete
copy of the original of such document.

 

14                               Authority and Capacity

 

14.1.1            The Seller and each Group Company is validly existing and is a
company duly incorporated under the law of its jurisdiction of incorporation.

 

14.1.2            The Seller has the legal right and full power and authority to
enter into and subject to the approval of the VIA Shareholders, perform this
Agreement, any Local Transfer Document to which it is a party and any other
documents to be executed by it pursuant to or in connection with this Agreement
or any Local Transfer Document.

 

--------------------------------------------------------------------------------


 

14.1.3            The documents referred to in paragraph 16.1.2 will, when
executed, constitute valid and binding obligations on the Seller, in accordance
with their respective terms.

 

14.1.4            The Seller has taken or will have taken by Closing all
corporate action required by it to authorise it to enter into and to perform
this Agreement, any Local Transfer Document to which it is a party and any other
documents to be executed by it pursuant to or in connection with this Agreement
or any Local Transfer Document.

 

15                               Insolvency etc.

 

15.1.1            No Group Company or the Seller will be rendered insolvent by
any of the transactions contemplated herein or in connection with the Facility
Agreement and any related documents (the “Contemplated Transactions”), under the
laws of its jurisdiction of incorporation or rendered unable to pay its debts as
they fall due.

 

15.1.2            Immediately after giving effect to the consummation of the
Contemplated Transactions, including the receipt of the amounts payable by the
Relevant Purchasers under this Agreement for the sale of the Shares (i) the
Seller will be able to pay its Liabilities as they become due in the usual
course of its business, (ii) the Seller will not have unreasonably small capital
with which to conduct its present or proposed business, (iii) the Seller will
have assets (calculated at fair market value) that exceed its Liabilities and
(iv) taking into account all pending and threatened litigation, final judgments
against the Seller in actions for money damages are not reasonably anticipated
to be rendered at a time when, or in amounts such that, the Seller will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of the Seller. The cash available to
the Seller, after taking into account all other anticipated uses of the cash,
will be sufficient to pay all such debts and judgments promptly in accordance
with their terms.

 

15.1.3           For the purposes of paragraph 15.1.2 above:

 

“Governmental Body” means any:

 

(i)                                  nation, state, county, city, town, borough,
village, district, or other jurisdiction;

 

(ii)                               federal, state, local, municipal, foreign, or
other government;

 

(iii)                            governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
or

 

(iv)                           body exercising, or entitled or purporting to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power;

 

“insolvent” means that the sum of the present fair saleable value of Seller’s
assets does not and will not exceed its debts and other probable Liabilities;

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or

 

--------------------------------------------------------------------------------


 

unliquidated, secured or unsecured, joint or several, due or to become due,
vested or invested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person; and

 

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity, or a Governmental
Body.

 

15.1.4            In the twelve month period prior to the date hereof, no Group
Company or the Seller has been held in material default by lenders under any
debt financing.

 

15.1.5            No order for the winding up of any Group Company has been
made.

 

15.1.6            No administrator or administrative receiver has been appointed
in respect of the assets of the Group Companies.

 

15.1.7            No steps have been taken to enforce any security over any
assets of any Group Company or the Seller and no event has occurred to give the
right to enforce such security.

 

--------------------------------------------------------------------------------


 

Schedule 8
Working Capital Projections

 

--------------------------------------------------------------------------------


 

Schedule 9
Guarantees

 

PART A

 

GROUP COMPANY GUARANTEES:

 

The Sellers shall use their reasonable endeavours to procure on or prior to
Closing the release of each relevant Group Company from any guarantees or
indemnities (other than any guarantee or indemnity which is an Assumed
Liability) given by or binding upon the Group Company in respect of any
liability of the Sellers or any other member of the VIA Group. Pending such
release, the Sellers shall indemnify the Relevant Purchasers and any Group
Companies against all amounts paid by any Group Company pursuant to any such
securities, guarantees and indemnities in respect of such liability of the
Sellers or any member of the VIA Group.

 

PART B

 

VIA CASH COLLATERALIZED GUARANTEES:

 

With respect to the restricted cash account of VIA NET.WORKS, Inc. and guarantee
issued by ING Bank N.V. dated 20/12/2004 in the amount of €200,000 to the credit
of VIA NET.WORKS, Inc. in favour of STEAG Energie-Contracting GmbH (“STEAG”) and
for the benefit of PSINet Datacenter Germany GmbH concerning the office and
Datacenter at Paul-Stern-Str. 63 in Berlin (“VIA STEAG Guarantee”):

 

The Sellers shall use their reasonable endeavours to procure on or prior to
Closing the release and replacement of that certain guarantee and restricted
cash account of VIA Inc in the amount of €200,000 in favour of STEAG. If the
Sellers have not caused a Group Company to do so prior to Closing, so long as
the guarantee and restricted cash account of VIA Inc remains outstanding the
Relevant Purchasers shall indemnify the Sellers against all amounts paid by VIA
Inc. arising out of the VIA STEAG Guarantee.

 

VIA GUARANTEES (NON-CASH COLLATERALIZED):

 

The Relevant Purchasers shall use their reasonable endeavours to procure on or
as soon as reasonably practicable following Closing the release of each relevant
member of the VIA Group from the guarantees or indemnities given by or binding
upon any member of the VIA Group in respect of any liability of the Group
Companies including without limitation those set out below. Pending such
release, the Relevant Purchasers shall indemnify the Sellers against all amounts
paid by any member of the VIA Group pursuant to any such securities, guarantees
and indemnities in respect of such liability of the Group Companies.

 

a.  Guaranty from VIA Inc dated 21 May 2004 in favour of Schuberg Philis B.V. in
respect of the obligations of VIA NET.WORKS Europe Holding B.V. under the Master
Services Agreement with Schuberg Philis dated 19 May 2004.

 

b.  Guarantee from VIA Inc dated 10 December 2004 in favour of Metrolinx Sarl in
respect of the obligations of PSINet Switzerland Sarl under the lease agreement
dated 17 October 2003.

 

c.  Declaration dated as of 1 April 2005 in favour of VIA NET.WORKS (Schweiz)
A.G. in relation to the Amendment Number Three and the related existing
agreements between PSINet Switzerland Sarl and TDC Switzerland AG dated 29
December 2004, with guarantees extended by VIA Inc. and VIA NET.WORKS Europe
Holding B.V.

 

--------------------------------------------------------------------------------


 

d.  Amendment Number Three between PSINet Switzerland Sarl and TDC Switzerland
AG dated 29 December 2004

 

e.  Indemnity from VIA NET.WORKS Holdco, Inc. in favour of Alfa Accountants in
respect of claims from the Dutch treasury and the UWV arising out of the
agreement of PSINet Netherlands BV to provide certain hosting services to Alfa
Accountants.

 

f.  Guarantee, indemnity and/or joint liability by VIA Inc. of obligations of
Group Companies arising under agreements between VIA Inc and each of the
following entities: (i) (i) Watchguard Technologies, Inc., (ii) GRIC
Communications, Inc. and (iii) Melbourne IT Ltd. (IMWW), which shall be released
upon novation or assignment of the agreements pursuant to Clause 2.3.1(iv) and
Schedule 3 of this Agreement.

 

VIA SUPPORT AND COMFORT LETTERS

 

At the Closing, the Relevant Purchasers shall deliver a letter of support to the
directors of

 

VIA NET.WORKS France SAS,

 

VIA NET.WORKS France Holding SA,

 

PSINet Germany GmbH

 

PSINet Datacenter Germany GmbH

 

VIA NET.WORKS Deutschland GmbH

 

PSINet Switzerland Sarl

 

VIA NET.WORKS Espana S.L.

 

in respect of the present and future liabilities of those companies in
replacement and substitution of letters of support and comfort from the Relevant
Sellers

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Contents

 

 

 

 

1 [a05-7843_1ex10d1.htm#Interpretation_222023]

Interpretation [a05-7843_1ex10d1.htm#Interpretation_222023]

 

 

 

 

2 [a05-7843_1ex10d1.htm#a2AgreementToSellTheGroup_222038]

Agreement to Sell the Group
[a05-7843_1ex10d1.htm#a2AgreementToSellTheGroup_222038]

 

 

 

 

3 [a05-7843_1ex10d1.htm#a3Consideration_222042]

Consideration [a05-7843_1ex10d1.htm#a3Consideration_222042]

 

 

 

 

4 [a05-7843_1ex10d1.htm#a4Conditions_222048]

Conditions [a05-7843_1ex10d1.htm#a4Conditions_222048]

 

 

 

 

5 [a05-7843_1ex10d1.htm#a5Preclosing_222052]

Pre-Closing [a05-7843_1ex10d1.htm#a5Preclosing_222052]

 

 

 

 

6 [a05-7843_1ex10d1.htm#a6Closing_222101]

Closing [a05-7843_1ex10d1.htm#a6Closing_222101]

 

 

 

 

7 [a05-7843_1ex10d1.htm#a7PostclosingObligations_222107]

Post-Closing Obligations [a05-7843_1ex10d1.htm#a7PostclosingObligations_222107]

 

 

 

 

8 [a05-7843_1ex10d1.htm#a8Warranties_214009]

Warranties [a05-7843_1ex10d1.htm#a8Warranties_214009]

 

 

 

 

9 [a05-7843_1ex10d1.htm#a9LimitationOfSellersLiability_214015]

Limitation of Seller’s Liability
[a05-7843_1ex10d1.htm#a9LimitationOfSellersLiability_214015]

 

 

 

 

10 [a05-7843_1ex10d1.htm#a10IntellectualProperty_214020]

Intellectual Property [a05-7843_1ex10d1.htm#a10IntellectualProperty_214020]

 

 

 

 

11 [a05-7843_1ex10d1.htm#a11Confidentiality_214024]

Confidentiality [a05-7843_1ex10d1.htm#a11Confidentiality_214024]

 

 

 

 

12 [a05-7843_1ex10d1.htm#a12OtherProvisions_214028]

Other Provisions [a05-7843_1ex10d1.htm#a12OtherProvisions_214028]

 

 

 

 

Schedule 1 Part 1 Details of the Shares etc. (Clause 1.1)
[a05-7843_1ex10d1.htm#Schedule1_214041]

 

 

 

 

Schedule 2 Companies and Subsidiaries
[a05-7843_1ex10d1.htm#Schedule2CompaniesAndSubsidiaries_214043]

 

 

 

 

Schedule 3 Contracts (Clause 2.3.1(iv)) [a05-7843_1ex10d1.htm#Schedule3_214052]

 

 

 

 

Schedule 4 Employees (Clause 2.4) [a05-7843_1ex10d1.htm#Schedule4_214056]

 

 

 

 

Schedule 5 VAT

 

 

 

 

Schedule 6 Closing Obligations

 

 

 

 

Schedule 7 Warranties given under Clause 8.1

 

 

 

 

Schedule 8 Working Capital Projections

 

 

 

 

Schedule 9 Guarantees

 

 

--------------------------------------------------------------------------------